Execution Copy        Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED BY RADIUS HEALTH, INC.












LICENSE AND DEVELOPMENT AGREEMENT


DATED AS OF July 13, 2017

BY AND BETWEEN

RADIUS HEALTH, INC.
AND
TEIJIN LIMITED


    
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page





 
ARTICLE 1 DEFINITIONS
 
 
2


 
ARTICLE 2 LICENSES
 
 
11


2.1
Grant to Teijin
 
 
11


2.2
Grant to Radius
 
 
12


2.3
No Rights to Injector Pens
 
 
14


2.4
No Rights to Trademarks
 
 
14


2.5
Performance by Affiliates, Subcontractors and Sublicensees
 
 
14


2.6
Restrictive Covenants
 
 
15


 
ARTICLE 3 GOVERNANCE
 
 
16


3.1
Joint Steering Committee
 
 
16


3.2
Joint Steering Committee Membership
 
 
17


3.3
Joint Steering Committee Meetings
 
 
17


3.4
Decision-Making
 
 
17


3.5
Limits on JSC and Committee Authority
 
 
17


3.6
Committees
 
 
18


3.7
Joint Commercialization Committee
 
 
18


3.8
Joint Development Committee
 
 
18


3.9
Actions
 
 
19


3.10
Minutes of Committee Meetings
 
 
19


 
ARTICLE 4 CO-DEVELOPMENT RIGHTS AND COLLABORATION ON INJECTOR PENS
 
 
19


4.1
Co-Development Rights
 
 
19


 
ARTICLE 5 SUPPLY
 
 
21


5.1
Clinical Supply of API
 
 
21


5.2
Commercial Supply of API and Abalo-SC
 
 
21


 
ARTICLE 6 PAYMENTS
 
 
21


6.1
Upfront Payment
 
 
21


6.2
Milestone Payments
 
 
22


6.3
Royalty Payments
 
 
22


6.4
Royalty Payments and Reports
 
 
23


6.5
Taxes and Withholding
 
 
23


6.6
Currency Conversion
 
 
24


6.7
General Payment Procedures
 
 
24


6.8
Late Payments
 
 
24


6.9
Records; Audits
 
 
25


 
ARTICLE 7 INTELLECTUAL PROPERTY MATTERS
 
 
25


7.1
Ownership of Intellectual Property
 
 
25


7.2
Patent Filings, Prosecution and Maintenance
 
 
26


7.3
Defense and Enforcement of Patent Rights
 
 
27


 
ARTICLE 8 REPRESENTATIONS, WARRANTIES AND COVENANT
 
 
29


8.1
Mutual Representations and Warranties
 
 
29


8.2
Additional Representations, Warranties and Covenants of Radius
 
 
30





i
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)






8.3
Additional Representations, Warranties and Covenants of Teijin
 
 
31


8.4
Disclaimer
 
 
32


8.5
No Other Representations or Warranties
 
 
32


 
ARTICLE 9 INDEMNIFICATION
 
 
32


9.1
Indemnification by Radius
 
 
32


9.2
Indemnification by Teijin
 
 
33


9.3
Indemnification Procedures
 
 
33


9.4
Limitation of Liability
 
 
35


9.5
Insurance
 
 
35


 
ARTICLE 10 CONFIDENTIALITY
 
 
35


10.1
Confidential Information
 
 
35


10.2
Confidentiality Obligations
 
 
36


10.3
Permitted Disclosure and Use
 
 
37


10.4
Notification
 
 
37


10.5
Publicity; Filing of this Agreement
 
 
37


10.6
Use of Names
 
 
39


10.7
Publications
 
 
39


10.8
Survival
 
 
39


 
ARTICLE 11 TERM AND TERMINATION
 
 
39


11.1
Term
 
 
39


11.2
Termination for Breach
 
 
39


11.3
Termination as a Result of Bankruptcy
 
 
40


11.4
Termination for Safety, Efficacy or Economic Hardship
 
 
40


 
ARTICLE 12 EFFECTS OF TERMINATION
 
 
40


12.1
Effects of Termination for Breach and Bankruptcy
 
 
40


12.2
Effects of Termination for Safety, Efficacy or Economic Hardship
 
 
40


12.3
Expiration
 
 
41


12.4
Accrued Rights
 
 
41


12.5
Survival
 
 
41


12.6
Rights in Bankruptcy
 
 
41


 
ARTICLE 13 DISPUTE RESOLUTION
 
 
41


13.1
Disputes
 
 
41


13.2
Arising Between the Parties
 
 
42


13.3
Dispute Resolution
 
 
42


 
ARTICLE 14 MISCELLANEOUS
 
 
42


14.1
Entire Agreement; Amendment
 
 
42


14.2
Force Majeure
 
 
43


14.3
Notices
 
 
43


14.4
No Strict Construction; Interpretation
 
 
44


14.5
Assignment
 
 
44


14.6
Further Actions
 
 
44


14.7
Severability
 
 
44


14.8
No Waiver
 
 
44





i
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)






14.9
Independent Contractors
 
 
45


14.10
English Language; Governing Law
 
 
45


14.11
Counterparts
 
 
45





SCHEDULE 1.44 – RADIUS PATENT RIGHTS


ii
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------


Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2








LICENSE AND DEVELOPMENT AGREEMENT
This License and Development Agreement (this “Agreement”), dated as of July 13,
2017 (the “Effective Date”), is made by and between Radius Health, Inc., a
Delaware corporation (“Radius”), and Teijin Limited, a company organized and
existing under the laws of Japan (“Teijin”). Radius and Teijin are sometimes
referred to herein individually as a “Party” and collectively as the “Parties.”


RECITALS
WHEREAS, SOCIETE DE CONSEILS, DE RECHERCHES ET D’APPLICATIONS SCIENTIFIQUES, a
company organised and existing under the laws of France, having its registered
office at 42, rue du Docteur Blanche, 75016 PARIS and Teijin entered into the
Collaboration and Development Agreement in Japan on July 1, 2003 (the “Original
Teijin Agreement”), under which Teijin obtained, among other things, the
exclusive rights to market, sell, distribute and promote abaloparatide in Japan;


WHEREAS, Teijin Pharma Limited (“Teijin Pharma”), a wholly owned subsidiary of
Teijin, succeeded to Teijin’s medical and pharmaceutical business and all rights
and obligations undertaken by Teijin under the Original Teijin Agreement on
October 1, 2003;


WHEREAS, Ipsen Pharma S.A.S. (formerly known as “SCRAS SAS”), a company
organized and existing under the laws of France, having its registered office at
65 Quai Georges Gorse 92100 Boulogne Billancourt (“Ipsen”), and Radius entered
the License Agreement on September 27, 2005, as amended (the “Existing Radius
Agreement”), under which Radius obtained, among other things, the exclusive
rights to develop, manufacture and commercialize Licensed Compound and Licensed
Product (as such terms are defined in the Existing Radius Agreement) for all
countries excluding Japan, as well as exclusive manufacturing rights within
Japan;


WHEREAS, Ipsen and Teijin Pharma entered into the Second Collaboration and
Development Agreement in Japan on January 5, 2011, as amended (the “Existing
Teijin Agreement”), replacing the Original Teijin Agreement;    


WHEREAS, due to an internal reorganization within the Teijin group of companies,
Teijin Pharma assigned the Existing Teijin Agreement to Teijin as of October 1,
2012, with the written consent of Ipsen;


WHEREAS, Teijin sublicensed its rights under the Existing Teijin Agreement to
Teijin Pharma so that Teijin Pharma may continue to perform and fulfill its
obligations under the Existing Teijin Agreement;




[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





WHEREAS, Radius has developed and is currently further developing Abalo-SC for
the treatment of postmenopausal women with osteoporosis (the “Existing
Indication”);


WHEREAS, Radius’s NDA Filing for Abalo-SC was approved by the FDA on April 28,
2017;


WHEREAS, Radius has the exclusive rights under the Existing Radius Agreement to,
among other things, develop, manufacture and distribute Abalo-SC outside
Japan;    


WHEREAS, Teijin has the exclusive rights under the Existing Teijin Agreement to,
among other things, market, sell, distribute and promote Abalo-SC in Japan;


WHEREAS, Teijin has completed a phase 2 clinical trial of Abalo-SC in Japan and
desires to conduct a phase 3 clinical trial of Abalo-SC utilizing Radius
Know-How and Radius Patent Rights with the goal of seeking and obtaining
Regulatory Approval for Abalo-SC in Japan; and


WHEREAS, Radius and Teijin desire, among other things, to establish a
collaborative framework for the further development and commercialization of
Abalo-SC by Radius outside Japan and by Teijin in Japan.


NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
agree as follows:




2
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------






Article 1
DEFINITIONS
As used in this Agreement, the following initially capitalized terms shall have
the meanings set forth in this Article 1 or as otherwise defined elsewhere in
this Agreement. The Recitals above are incorporated herein by reference:


1.1    “Abalo-SC” means a Licensed Product in a subcutaneous formulation
utilizing an injector pen.
1.2    “Affiliate” means any Person directly or indirectly controlled by,
controlling or under common control with, a Party, but only for so long as such
control shall continue. For purposes of this definition, “control” (including,
with correlative meanings, “controlled by”, “controlling” and “under common
control with”) shall exist with respect to a Person in the event of the
possession, direct or indirect, of (i) the power to direct or cause the
direction of the management and policies of such Person (whether through
ownership of securities, by contract or otherwise), or (ii) at least fifty
percent (50%) of the voting securities or other comparable equity interests. The
Parties acknowledge that in the case of certain entities organized under the
laws of certain countries outside of the United States, the maximum percentage
ownership permitted by law for a foreign investor may be less than fifty percent
(50%), and that in such case, such lower percentage shall be substituted in the
preceding sentence, provided that such foreign investor has the power to direct
or cause the direction of the management and policies of such Person. For the
avoidance of doubt, neither of the Parties shall be deemed to be an “Affiliate”
of the other.
1.3    “Commercialize”, “Commercializing” or “Commercialization” means all
activities directed to the marketing, promotion, selling or offering for sale of
a product for an indication, including planning, market research, Pre-Marketing,
advertising, educating, marketing, promoting, importing, exporting, distributing
and post-marketing safety surveillance and reporting. For clarity,
“Commercialization” shall not include any activities related to Manufacturing or
Development of such product.
1.4    “Control” means, when used in reference to intellectual property, other
intangible property, or materials that a Party owns or has a license or
sublicense to such intellectual property, other intangible property or
materials, and has the ability to grant a license or sublicense or other right
to use such intellectual property, other intangible property or materials, as
applicable, as provided for herein, without (i) requiring the consent of a Third
Party or (ii) violating the terms of any agreement or other arrangement with any
Third Party.
1.5    “Cover(ed)” means, with respect to any Patent and the subject matter at
issue, that, but for a license granted under a Valid Claim of such Patent, the
manufacture, development, use, sale, offer for sale or importation of the
subject matter at issue would infringe such Valid Claim, or, in the case of a
Patent that is a patent application, would infringe a Valid Claim in such patent
application if it were to issue as a patent.


3
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





1.6    “Develop”, “Developing” or “Development” means all activities relating to
research, non-clinical, preclinical and clinical trials, toxicology testing,
statistical analysis and reporting, preparation and submission of applications
for Regulatory Approval of a product, necessary or reasonably useful for or
otherwise requested or required by a Regulatory Authority as a condition of or
in support of obtaining or maintaining Regulatory Approvals for such product.
1.7    “Development Activities” means those Development activities undertaken by
or on behalf of Teijin or its Affiliates with respect to Abalo-SC consistent
with Teijin’s rights and obligations under this Agreement and the Existing
Teijin Agreement.
1.8    “Development Results” has the meaning ascribed in the Existing Teijin
Agreement.
1.9    “Dollar” means a U.S. dollar, and “$” shall be interpreted accordingly.
1.10    “EMA” means the European Medicines Agency or any successor agency.
1.11    “Existing Indication” has the meaning ascribed in the Recitals to this
Agreement.
1.12    “FDA” means the United States of America Food and Drug Administration or
any successor agency.
1.13    “FD&C Act” means the U.S. Federal Food, Drug and Cosmetic Act, as
amended, and the regulations promulgated thereunder.
1.14    “Field” means, as the context requires, (a) with respect to Radius, the
treatment in humans of [*] and (b) with respect to Teijin, the treatment in
humans of [*] and any new Indication that the Parties have jointly Developed
pursuant to Section 4.1.1.
1.15    “First Commercial Sale” means, with respect to Abalo-SC, the first sale
of such Licensed Product in (a) Japan by or on behalf of Teijin, its Affiliates
or sublicensees to a Third Party, after receipt of Regulatory Approval
(including Pricing Approval, to the extent required for sale of Abalo-SC in
Japan, and any necessary labeling negotiations that may be required after
Regulatory Approval and such Pricing Approval) for Abalo-SC in Japan and (b) any
given country or regulatory jurisdiction outside Japan by or on behalf of
Radius, its Affiliates or sublicensees to a Third Party, after receipt of
Regulatory Approval (including Pricing Approval, to the extent required for sale
of Abalo-SC outside Japan, and any necessary labeling negotiations that may be
required after Regulatory Approval and such Pricing Approval) for Abalo-SC in
such country or regulatory jurisdiction.
1.16    “Fiscal Year” means the period of twelve consecutive months from April
1st until the following March 31st.
1.17    “Force Majeure” means circumstances beyond the reasonable control of
either Party, including acts of God, fires, explosions, earthquakes, floods,
droughts, epidemics, riots, acts of terrorism, wars, civil disturbances,
sabotage, cyber-attacks, accidents, strikes or other


4
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





labor disputes, unforeseen material shortages or supplier failures, substantial
changes in applicable Laws promulgated by any applicable Governmental Authority
or Regulatory Authority which significantly adversely affect the performance of
a Party’s obligations under this Agreement or any other event or circumstance of
the like of different character to the foregoing beyond the reasonable control
and without the fault or negligence of a Party.
1.18    “FTE” means a full time equivalent person year (consisting of a total of
one thousand eight hundred (1800) hours per year).
1.19    “Generic Licensed Product” means, with respect to Abalo-SC, any
pharmaceutical product sold by a Third Party, other than as a sublicensee to
this Agreement, that is approved by the Regulatory Authority in Japan as a
substitutable generic for Abalo-SC and contains the active ingredients in
Abalo-SC.


1.20    “Global Pharmaceutical Company” means a pharmaceutical company (i)
ranked within the top [*] ([*]) pharmaceutical companies in [*] or ranked within
the top [*] ([*]) pharmaceutical companies in [*] and (ii) having a commercial
infrastructure in Japan in existence at the time of inquiry.
1.21    “GMP” means all applicable Good Manufacturing Practices including, (i)
the applicable part of quality assurance to ensure that products are
consistently produced and controlled in accordance with the quality standards
appropriate for their intended use, as defined in European Commission Directive
2003/94/EC laying down the principals and guidelines of good manufacturing
practice, (ii) the principles detailed in the U.S. Current Good Manufacturing
Practices, 21 C.F.R. Sections 210, 211, 601 and 610, (iii) the Rules Governing
Medicinal Products in the European Community, Volume IV Good Manufacturing
Practice for Medicinal Products, (iv) the principles detailed the International
Conference on Harmonisation of Technical Requirements for Registration of
Pharmaceuticals for Human Use Q7A guidelines, (v) the Ministerial Ordinance
Concerning the Standards for Manufacturing and Quality Control of Drugs and
Quasi-Drugs (Ordinance of Ministry of Health, Labour and Welfare No.179,
December 24, 2004) in Japan and (vi) other equivalent Laws in any relevant
country, each as may be amended and applicable from time to time.
1.22    “Governmental Authority” means any multinational, federal, state, local,
municipal or other governmental authority of any nature (including any
governmental division, prefecture, subdivision, department, agency, bureau,
branch, office, commission, council, court or other tribunal), including the
FDA, EMA, Japanese Ministry of Health, Labour and Welfare (the “MHLW”) and, the
PMDA, in each case, having jurisdiction over the applicable subject matter.
1.23    “IND” means an Investigational New Drug Application or equivalent
application to FDA or an equivalent agency outside Japan or in Japan, as
applicable, such as a clinical trial application or a clinical trial exemption,
the filing of which is necessary to commence or conduct clinical testing of a
pharmaceutical product in humans in such jurisdiction.


5
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





1.24    “Indication” means a separate indication other than the Existing
Indication.
1.25    “Japanese Development Plan” means that revised Phase 3 study protocol
for Abalo-SC sent by Teijin to Radius on December 8, 2016 and the Development
timelines for conduct of the study and submission for Regulatory Approval
prepared by Teijin dated June 23, 2017 (“Existing Japanese Development Plan”)
and any amended or updated version of such document.
1.26    “Joint Commercialization Committee” or “JCC” means the joint
commercialization committee formed by the Parties as described in Section 3.7.
1.27     “Joint Steering Committee” or “JSC” means the joint steering committee
formed by the Parties as described in Section 3.1.
1.28    “Know-How” means technical and other information, including information
comprising or relating to concepts, discoveries, data, designs, formulae, ideas,
inventions, methods, models, assays, research plans, procedures, designs for
experiments and tests and results of experimentation and testing (including
results of Development or other developments), formulations, processes
(including manufacturing processes, specifications and techniques), laboratory
records, chemical, pharmacological, toxicological, clinical, analytical and
quality control data, trial data, case report forms, data analyses, reports,
manufacturing data, pre-clinical data and summaries and information contained in
submissions to, and information from, ethical committees and Regulatory
Authorities, including documents containing any of the above.
1.29    “Laws” means all laws, statutes, rules, regulations, directives,
decisions, ordinances, guidelines and other pronouncements of any Governmental
Authority.
1.30    “Licensed Compound” means (i) abaloparatide (formerly known as
BIM-44058) or (ii) any analog of abaloparatide.
1.31    “Licensed Product” means all formulations, dosage forms, and
presentations (including vials and pre-filled syringes) of a product or
pharmaceutical composition containing a Licensed Compound as a pharmaceutically
active agent.
1.32    “Licensed Product Approval” means the approval of a Governmental
Authority necessary for the marketing and sale of product in any given country
or regulatory jurisdiction (but shall not include any Pricing Approvals).
1.33    “Manufacture” or “Manufacturing” means all activities related to the
manufacturing of a product, or any ingredient thereof, including manufacturing
for clinical use or commercial sale, in-process and product testing, release of
product, quality control and assurance activities related to manufacturing and
release of product, handling and storage of product and ongoing stability tests
and regulatory activities, final labeling and packaging of product (whether in
commercial or clinical packaging presentation), including insertion of materials
such as patient inserts, patient medication guides, professional inserts and any
other written, printed or


6
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





graphic materials accompanying product, considered to be part of the finished
product, and any other activities related to any of the foregoing.
1.34    “NDA Filing” means the New Drug Application filed on March 30, 2016 as a
result of activities under the Existing Radius Agreement with the FDA, or the
equivalent application to the equivalent Government Authority in any other
country or regulatory jurisdiction, the filing of which is necessary to market
and sell Abalo-SC, including all amendments and supplements to any of the
foregoing.
1.35    “Net Sales” means the gross amount invoiced by or on behalf of Teijin or
any of its Affiliates or sublicensees on account of sales of Abalo-SC, less the
following deductions related to Abalo-SC, to the extent such deductions are
actually paid or incurred, and are reasonable and customary:
(a)    credits, refunds, or allowances for returned Abalo-SC;
(b)    discounts, including cash, volume, quantity, and other trade discounts,
charge-back payments, and rebates and allowances actually granted, incurred, or
allowed in the ordinary course of business;
(c)    excise, sales, consumption and other related taxes and customs duties to
the extent included in the price and separately itemized on the invoice price
(but specifically excluding, for clarity, any income taxes assessed against the
income arising from such sale);
(d)    outbound freight, shipment, storage, other transportation and insurance
costs to the extent included in the price and separately itemized; and
(e)    compulsory payments and rebates directly related to the sale of Abalo-SC
paid to a Governmental Authority pursuant to governmental regulations by reason
of any national or local health insurance program or similar program.
Any of the items set forth above that would otherwise be deducted from the
invoice price in the calculation of Net Sales but which are separately charged
to and paid by Third Parties shall not be deducted from the invoice price in the
calculation of Net Sales.
For clarity, (i) Net Sales shall not be reduced by the amount of any commissions
paid to individuals, whether they are associated with independent sales agencies
or regularly employed by Teijin (or any agent, distributee, or designee
thereof), or for a cost of collection or any other amount not specifically set
forth in (a) through (e) above, and (ii) the amount of any discounts, rebates or
allowances granted or taken with respect to the total sales to a customer for
multiple products of Teijin (or any agent, distributee, or designee thereof)
including Abalo-SC shall be deducted based on the proportion that the sales of
such Abalo-SC bears to the total sales of all such Teijin products. In the case
of any sale of Abalo-SC for value other than in an arm’s length transaction
exclusively for cash, such as barter or counter-trade, Net Sales shall be
determined by


7
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





referencing Net Sales at which substantially similar quantities of Abalo-SC are
sold in an arm’s length transaction for cash.
Teijin, its Affiliates and its sublicensees will sell Abalo-SC as a stand-alone
product and will not sell Abalo-SC as part of a bundle with other products or
offer package deals to customers that include Abalo-SC, except to the extent
required to obtain sales contracts with government entities, and in such case,
the price of Abalo-SC relevant for the calculation of Net Sales will be the [*]
in the then current fiscal half year of Abalo-SC sold separately less the [*] of
all prescription pharmaceutical products sold as part of the package.
Net Sales shall be determined from the books and records of Teijin and its
Affiliates maintained in accordance with generally accepted accounting
principles in Japan, consistently applied.
1.36    “Patents” means patents and patent applications and all substitutions,
divisions, continuations, continuations-in-part, any patent issued with respect
to any such patent applications, any reissue, reexamination, utility models or
designs, renewal or extension (including any supplementary protection
certificate) of any such patent, and any confirmation patent or registration
patent or patent of addition based on any such patent, and all counterparts
thereof in any country.
1.37    “Patent Rights” means all rights under any Patents in any country of the
world.
1.38    “Person” means any corporation, limited or general partnership, limited
liability company, joint venture, trust, unincorporated association,
governmental body, authority, bureau or agency, any other entity or body, or an
individual.
1.39    “PMDA” means the Pharmaceuticals and Medical Devices Agency, or any
successor agency.
1.40    “Pre-Marketing” means all sales and marketing activities undertaken
prior to and in preparation for the launch of a product in any country or
regulatory jurisdiction, and shall include market research, key opinion leader
development, advisory boards, medical education, disease-related public
relations, health care economic studies, sales force training and other
pre-launch activities prior to the First Commercial Sale of such product in such
country or regulatory jurisdiction.
1.41    “Pricing Approval” means the first approval, agreement, determination or
decision from a Governmental Authority establishing the price and/or
reimbursement for a product for sale in any given country or regulatory
jurisdiction, as required by applicable Law in such country or regulatory
jurisdiction prior to the sale of such product in such country or regulatory
jurisdiction.
1.42    “Publication” means any publication in a scientific journal, any
abstract to be presented to any scientific audience, any presentation at any
scientific conference, including slides and texts of oral or other public
presentations, any other scientific presentation and any


8
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





other oral, written or electronic disclosure or such other public disclosure
directed to a scientific audience which pertains to Abalo-SC or the use of
Abalo-SC.
1.43    “Radius Know-How” means all Know-How, existing as of the Effective Date,
(A) that is Controlled by Radius, but not including any Know-How licensed to
Radius by Ipsen under the Existing Radius Agreement, and (B) that is necessary
or useful to the Development, Manufacture, Commercialization or use of Abalo-SC.
1.44    “Radius Patent Rights” means the issued Patent Rights, existing as of
the Effective Date, that are (A) Controlled by Radius and (B) (i) necessary or
useful for the Development or Commercialization of Abalo-SC in Japan and listed
on Section A of Schedule 1.44 or (ii) necessary or useful for the Manufacture of
Abalo-SC anywhere in the world for purposes of Development or Commercialization
of Abalo-SC in Japan and listed on Section B of Schedule 1.44.
1.45    “Regulatory Approvals” means all necessary approvals (including INDs,
Licensed Product Approvals for Abalo-SC, Pricing Approvals and, in each case any
supplements and amendments thereto), licenses, registrations or authorizations
of any Regulatory Authority or Governmental Authority necessary for the
manufacture, distribution, use, promotion and sale of Abalo-SC in any given
country or regulatory jurisdiction.
1.46    “Regulatory Authority” means any applicable Governmental Authority
involved in granting Regulatory Approval in any country or regulatory
jurisdiction.
1.47    “Regulatory Data” means any and all research data, pharmacology data,
chemistry, manufacturing and control data, preclinical data, clinical data and
all other documentation submitted, or required to be submitted, to Regulatory
Authorities in association with regulatory filings for Abalo-SC (including any
applicable Drug Master Files, Chemistry, Manufacturing and Control data, or
similar documentation).
1.48    “Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights conferred by any Governmental Authority in Japan with respect
to Abalo-SC other than a Patent Right.
1.49    “Regulatory Materials” means regulatory applications, submissions,
notifications, communications, correspondence, registrations, Regulatory
Approvals and/or other filings made to, received from or otherwise conducted
with a Regulatory Authority that are necessary in order to Develop, Manufacture,
market, sell or otherwise Commercialize Abalo-SC in any given country or
regulatory jurisdiction. Regulatory Materials include INDs, NDA Filings,
presentations, responses, and applications for Licensed Product Approvals of
Abalo-SC.
1.50    “Royalty Term” means, with respect to the Commercialization of Abalo-SC
in Japan, the period of time beginning on the First Commercial Sale of Abalo-SC
in Japan and ending upon the later to occur of: (i) the date on which the use,
sale, offer for sale, or importation of Abalo-SC is no longer Covered by a Valid
Claim in Japan, (ii) the expiration of all Regulatory


9
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





Exclusivity in Japan, or (iii) the tenth (10th) anniversary of the First
Commercial Sale of Abalo-SC in Japan.
1.51    “Safety Agreement” means that certain Safety Agreement by and between
Radius (on behalf of Ipsen) and Teijin dated November 30, 2007, as amended.
1.52    “Teijin Know-How” means all Know-How (A) that is Controlled by Teijin
and (B) that is necessary or useful to the Development, Manufacture,
Commercialization or use of Abalo-SC.
1.53    “Teijin Patent Rights” means all issued Patent Rights existing as of the
Effective Date that are (A) Controlled by Teijin and (B) necessary or useful to
the Development, Manufacture, Commercialization or use of Abalo-SC.
1.54    “Third Party” means any Person other than Radius or Teijin or their
respective Affiliates.
1.55    “U.S.” means the United States of America and its possessions and
territories.
1.56    “Valid Claim” means a claim of the Radius Patent Right that Covers
Abalo-SC that (i) has not been rejected, revoked or held to be invalid or
unenforceable by a court or other authority of competent jurisdiction, from
which decision no appeal can be further taken or (ii) has not been finally
abandoned, disclaimed or admitted to be invalid or unenforceable through reissue
or disclaimer.
Interpretation. Except where expressly stated otherwise in this Agreement, the
following rules of interpretation apply to this Agreement: (a) “include”,
“includes” and “including” are not limiting; (b) “hereof”, “hereto”, “herein”
and “hereunder” and words of similar import when used in this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement;
(c) words of one gender include the other gender; (d) words using the singular
or plural number also include the plural or singular number, respectively; (e)
references to a contract or other agreement mean such contract or other
agreement as from time to time amended, modified or supplemented; (f) references
to a Person are also to its permitted successors and assigns; (g) references to
an “Article”, “Section”, “Exhibit” or “Schedule” refer to an Article or Section
of, or an Exhibit or Schedule to, this Agreement, unless expressly stated
otherwise; and (h) references to a law include any amendment or modification to
such law and any rules and regulations issued thereunder, whether such amendment
or modification is made, or issuance of such rules and regulations occurs,
before or after the date of this Agreement.
Additional Definitions. The following terms have the meanings set forth in the
corresponding Sections of this Agreement:
Term
Section
“Abandoned Joint Inventions”
7.2.3(a)



10
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





“Abandoned Joint Patent Rights”
7.2.3(a)
“Agreement”
Preamble
“Anticipated RA Date”
2.2.3(a)
“API”
5.1
“Audit”
6.9
“Breaching Party”
11.2
“CD Notice”
4.1.1
“Co-Development Proposal”
4.1.1
“Co-Promotion Right”
2.2.3(a)
“Committee”
3.6
“Confidential Information”
10.1
“Disclosing Party”
10.1
“Effective Date”
Preamble
“Executive Officer”
“Existing Japanese Development Plan”
13.2
1.25
“Existing Radius Agreement”
Recitals
“Existing Teijin Agreement”
Recitals
“Generic Entry”
6.3.2
“ICC”
13.3
“Indemnification Claim Notice”
9.3.1
“Indemnified Party”
9.3.1
“Indemnifying Party”
9.3.1
“Indemnitee” and “Indemnitees”
9.3.1
“Information Package”
4.1.1
“Ipsen”
Recitals
“Joint Development Committee” or “JDC”
3.8
“Joint Inventions”
7.1.2
“Joint Patent Rights”
7.1.2
“Losses”
“MHLW”
9.1
1.22
“Original Teijin Agreement”
Recitals
“Party” or “Parties”
Preamble
“Proposing Party”
4.1.1
“Radius”
Preamble
“Receiving Party”
10.1
“Recovery”
7.3.4(c)(iii)
“Redacted Agreement”
10.5.2
“Rejected Proposal”
4.1.1
“Royalty Payments
6.3.1
“Sole Inventions”
7.1.2
“Sole Patent Rights”
7.1.2
“Supplier Agreements”
“Supply Cost”
8.2.2
5.1



11
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





“Teijin”
Preamble
“Term”
11.1
“Third Party Claim”
9.1
“Upfront Payment”
6.1
“VAT”
6.5.1(a)


ARTICLE 2    
LICENSES

2.1    Grant to Teijin.
2.1.1    General Grant to Teijin. Subject to the terms and conditions of this
Agreement, Radius hereby grants to Teijin during the Term an exclusive (even as
to Radius), payment-bearing license or sublicense, as applicable, under the
Radius Know-How and Radius Patent Rights, to Develop and, subject to Section
2.2.3, Commercialize Abalo-SC in the Field in Japan.
2.1.2    Additional Grant to Teijin. Subject to the terms and conditions of this
Agreement and the Existing Radius Agreement, Radius hereby grants to Teijin
during the Term a non-exclusive, payment-bearing license or sublicense, as
applicable, under the Radius Know-How and Radius Patent Rights, to Manufacture
and have Manufactured anywhere in the world the commercial supply of API and
Abalo-SC for the Field in Japan.
2.1.3    Teijin Right of Reference. Radius hereby grants Teijin (and its
Affiliates and designees) a right of reference to all Regulatory Data and
Regulatory Materials that are (a) (i) existing as of the Effective Date and
relied upon by Radius to obtain the first Regulatory Approval of Abalo-SC in the
first Indication in the Field by the FDA on April 28, 2017, (ii) existing as of
the Effective Date and relied upon by Radius to obtain the first Regulatory
Approval of Abalo-SC in the first Indication in the Field by the EMA, or (iii)
generated in a preclinical or clinical trial by Radius after the Effective Date
if such first Regulatory Approval in the first Indication in the Field by the
FDA or the EMA was conditioned on or required the generation of such Regulatory
Data and Regulatory Materials post-such Regulatory Approval (regardless of
whether Radius is required to submit such Regulatory Data or Regulatory
Materials to the EMA or FDA), and (b) Controlled by Radius (directly or
indirectly), to Develop, Manufacture and Commercialize Abalo-SC in the Field in
Japan.
2.1.4    Transfer of Manufacturing Know-How. Upon Teijin’s request, Radius shall
provide to Teijin a manufacture transfer package consisting of information and
Radius Know-How in Radius’ Control and possession that is necessary for the
Manufacture of API and Abalo-SC as it is Manufactured in accordance with the
first Regulatory Approval of Abalo-SC in the Field by the FDA. While the details
concerning the specific Radius Know-How and information to be transferred from
Radius to Teijin or Teijin’s designated manufacturer as part of the manufacture
transfer package will be discussed and agreed to through the JSC, in principle
Radius will transfer to Teijin or Teijin’s designated contract manufacturer(s)
such Radius Know-How and information that Radius provided to the parties to the
Supplier Agreements as of the Effective Date to enable such parties to
Manufacture API and Abalo-SC for supply to Radius.


12
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





2.1.5    Teijin Level of Efforts. Teijin shall use commercially reasonable
efforts to Develop and Commercialize Abalo-SC in the Field in Japan. In order to
fulfill its obligations Teijin shall have the right to determine the strategy
for obtaining Regulatory Approvals for Abalo-SC in Japan in accordance with the
Japanese Development Plan.
2.1.6    Conduct of Activities. Teijin acknowledges and agrees that it shall be
responsible for all costs, payments and expenses related to the Development,
Manufacture and Commercialization of Abalo-SC in Japan, including the costs,
payments and expenses related to the performance of any other activities or
obligations undertaken in accordance with the Existing Teijin Agreement. In the
course of the Development and Commercialization of Abalo-SC in Japan, Teijin
shall not use any employee that is debarred by the FDA under the Generic Drug
Enforcement Act of 1992 (or by any analogous agency or under any analogous Law
in Japan).

2.2    Grant to Radius.
2.2.1    General Grant to Radius. Subject to the terms and conditions of this
Agreement, Teijin hereby grants to Radius during the Term an exclusive (even as
to Teijin), royalty-free license or sublicense, as applicable, under the Teijin
Know-How and Teijin Patent Rights, to Develop, Manufacture and Commercialize
Abalo-SC in the Field, in all countries of the world other than Japan.
2.2.2    Radius Right of Reference. Teijin hereby grants Radius (and its
Affiliates and designees) a right of reference to all Regulatory Data and
Regulatory Materials that are (a) (i) relied upon by Teijin to obtain Regulatory
Approval of Abalo-SC in the Field in Japan or (ii) generated in a preclinical or
clinical trial by Teijin if such Regulatory Approval was conditioned on or
required the generation of such Regulatory Data and Regulatory Materials
post-such Regulatory Approval (regardless of whether Teijin is required to
submit such Regulatory Data or Regulatory Materials to the PMDA or MHLW) and (b)
Controlled by Teijin (directly or indirectly) to Develop, Manufacture and
Commercialize Abalo-SC in the Field in all countries in the world other than
Japan.
2.2.3    Grant of Co-Promotion Right to Radius.
(a)    Teijin shall provide Radius with written notification of its good faith
estimate of the anticipated date of Regulatory Approval of Abalo-SC in Japan
(the “Anticipated RA Date”) at least [*] ([*]) months prior to such date and
shall notify Radius in writing of any delays to the Anticipated RA Date. Upon
written notification to Teijin at any time during the Term prior to the date
that is [*] ([*]) months prior to the Anticipated RA Date plus the length of any
extensions if the Anticipated RA Date is delayed and provided that Radius or its
Affiliate will have, prior to commencement of co-promotion, either (i)
established commercial capabilities in Japan [*] or delivered to Teijin a
written plan at the same time as such notification setting forth in reasonable
detail the commercial capabilities, including [*], that Radius intends to
establish in Japan taking into consideration information provided by Teijin or
discussions of the Parties as of that date or (ii) entered into a collaboration
or license agreement or similar agreement with a Global Pharmaceutical Company
pursuant to which such Global Pharmaceutical Company would perform co-promotion
activities in Japan for Abalo-SC in the


13
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





Field in Japan, Radius and Teijin shall negotiate in good faith the terms of a
definitive agreement pursuant to which Teijin, together with its Affiliates,
would grant to Radius (or its Affiliate or a Global Pharmaceutical Company)
during the Term a co-exclusive, royalty-free, right and license to co-promote
Abalo-SC with Teijin (or its Affiliate or a Third Party engaged by Teijin to
provide medical representatives) in the Field in Japan (the “Co-Promotion
Right”). The allocation of co-promotion responsibilities to such Global
Pharmaceutical Company, if they are to be carried out by the Global
Pharmaceutical Company, will reflect the Global Pharmaceutical Company’s
commercial presence in Japan and the allocation of co-promotion responsibilities
to Radius, if Radius is to carry out co-promotion in Japan, will reflect the
commercial capabilities that Radius will commit to establishing in accordance
with the plan delivered to Teijin. For clarity, (A) any agreement that Radius
may enter into with a Global Pharmaceutical Company regarding the Co-Promotion
Right shall clearly provide that the Global Pharmaceutical Company will have no
Co-Promotion Right or rights related thereto until Radius and Teijin enter into
a definitive agreement regarding the Co-Promotion Right and any such rights that
the Global Pharmaceutical Company may have will be subject to such definitive
agreement, and (B) Radius may carry out co-promotion activities in accordance
with such definitive agreement itself, through its Japanese Affiliate or through
its Global Pharmaceutical Company designee.
(b)    Upon receipt by Teijin of the notice sent by Radius pursuant to Section
2.2.3(a), the Parties shall meet within [*] ([*]) days to negotiate in good
faith the terms and conditions of a definitive agreement regarding the
Co-Promotion Right, including the manner in which each Party will be compensated
for such efforts and any resulting changes to the terms and conditions of this
Agreement. If, despite using good faith efforts, the Parties are unable to reach
a definitive agreement regarding such terms and conditions with respect to the
Co-Promotion Right [*] ([*]) days from the date Teijin receives notice from
Radius, neither Party shall have any further rights or obligations with respect
to the Co-Promotion Right and this Agreement shall continue in full force and
effect. Assuming the Parties reach a definitive agreement regarding the terms
and conditions of a definitive agreement regarding the Co-Promotion Right, the
JCC shall oversee the operational aspects of such agreement.

2.3    No Rights to Injector Pens. Notwithstanding anything herein to the
contrary, each Party acknowledges and agrees that, with respect to the injector
pen utilized in the administration of Abalo-SC by such Party, no rights or
licenses have been granted by such Party to the other Party under this Agreement
or by implication.

2.4    No Rights to Trademarks. Each Party acknowledges and agrees that, with
respect to trademarks, trade names or trade dress for Abalo-SC, no rights or
licenses have been granted by either Party to the other Party under this
Agreement or by implication.

2.5    Performance by Affiliates, Subcontractors and Sublicensees.
2.5.1    Performance by Affiliates. The Parties recognize that each may perform
some or all of its obligations under this Agreement through Affiliates;
provided, however, that each Party shall remain responsible for and be guarantor
of the performance by its Affiliates and shall cause its Affiliates to comply
with the provisions of this Agreement in connection with such performance. Each
Party hereby expressly waives any requirement that the other Party exhaust


14
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





any right, power or remedy, or proceed against an Affiliate, for any obligation
or performance hereunder prior to proceeding directly against such Party.
Wherever in this Agreement the Parties delegate duties to Affiliates, the
Parties agree that such entities shall not make decisions, and the Parties shall
cause such entities not to make decisions, inconsistent with this Agreement,
amend the terms of this Agreement or act contrary to its terms in any way,
provided, however, that notwithstanding the foregoing, Teijin may delegate
decision making authority with respect to this Agreement to Teijin Pharma.
2.5.2    Subcontractors. Teijin shall ensure that each of its subcontractors
accepts and complies with all of the terms and conditions of this Agreement
(including Section 2.5.3), and shall guarantee its subcontractors’ performance
under this Agreement. For the avoidance of doubt, Teijin will remain directly
responsible for all amounts owed to Radius under this Agreement. Teijin hereby
expressly waives any requirement that Radius exhaust any right, power or remedy,
or proceed against a subcontractor, for any obligation or performance hereunder
prior to proceeding directly against Teijin. Radius shall ensure that each of
its subcontractors performing activities under this Agreement with respect to
the rights granted to Radius by Teijin pursuant to this Agreement accepts and
complies with all of the terms and conditions of this Agreement (including
Section 2.5.3), and shall guarantee such subcontractors’ performance under this
Agreement. For the avoidance of doubt, Radius will remain directly responsible
for all amounts owed to Teijin under this Agreement. Radius hereby expressly
waives any requirement that Teijin exhaust any right, power or remedy, or
proceed against such a subcontractor, for any obligation or performance
hereunder prior to proceeding directly against Radius.
2.5.3    Sublicensees. Each Party shall have the right to grant sublicenses to
any sublicensee under all of its rights under the licenses granted pursuant to
Sections 2.1 and 2.2 (as applicable) at any given time during the Term;
provided, however, that, with respect to each such sublicense granted by Teijin,
(i) Teijin shall notify Radius in writing at least twenty (20) business days in
advance of the grant (including a description of the rights to be granted and
the identity of the sublicensee), and shall obtain the prior written consent of
Radius, such consent not to be unreasonably withheld, (ii) Teijin shall ensure
that each of its sublicensees shall accept and comply with all applicable terms
and conditions of this Agreement and Teijin shall remain responsible for, and
shall guarantee, such compliance and the performance of its sublicensees
hereunder, and (iii) any such sublicense shall (a) be subject and subordinate to
the terms and conditions of this Agreement, (b) contain terms and conditions
which are consistent with the terms and conditions of this Agreement, (c) not in
any way diminish, reduce or eliminate any obligations of Teijin under this
Agreement, and (d) impose on the sublicensee all applicable obligations under
the terms of this Agreement or necessary to effectuate the terms of this
Agreement, including the reporting, audit, inspection and confidentiality
provisions hereunder, as well as a provision prohibiting such sublicensee from
further sublicensing. For the avoidance of doubt, Teijin shall remain directly
responsible for all amounts owed to Radius under this Agreement. Each Party
hereby expressly waives any requirement that the other Party exhaust any right,
power or remedy, or proceed against a sublicensee or subcontractor, for any
obligation or performance hereunder before such other Party initiates a
proceeding directly against a Party.


15
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------






2.6    Restrictive Covenants.
2.6.1    Ex-Japan Activities. Teijin hereby covenants and agrees that it shall
not (and shall cause its Affiliates, sublicensees and subcontractors not to),
either directly or indirectly, market, distribute or sell Abalo-SC into
countries outside of Japan. Without limiting the generality of the foregoing,
with respect to such countries outside of Japan, Teijin shall not (i) engage in
any advertising activities relating to Abalo-SC directed solely to customers
located in such countries or (ii) solicit, accept or satisfy orders for Abalo-SC
from any prospective purchaser located in such countries.
2.6.2    Activities by Radius. Radius hereby covenants and agrees that it shall
not (and shall cause its Affiliates, sublicensees and subcontractors not to),
either directly or indirectly, market, distribute or sell Abalo-SC in Japan
other than as may be agreed and set forth in a definitive agreement regarding
the Co-Promotion Right. Without limiting the generality of the foregoing, Radius
shall not (i) engage in any advertising activities relating to Abalo-SC directed
solely to customers located in Japan or (ii) solicit, accept or satisfy orders
for Abalo-SC from any prospective purchaser located in Japan.
2.6.3    Teijin Contracts. In the event that Teijin (or any of its Affiliates)
enters into any agreements with a subcontractor (including, any distributors or
wholesalers) or a sublicensee for Abalo-SC, it shall include in any and all such
agreements provisions substantially similar to those set forth in Sections
2.6.1, such that such subcontractor or sublicensee, as applicable, shall only be
authorized to market, distribute and sell Abalo-SC within Japan, and shall be
prohibited from marketing, distributing or selling Abalo-SC outside Japan.
2.6.4    Radius Contracts. In the event that Radius (or any of its Affiliates)
enters into any agreements with a subcontractor (including, any distributors or
wholesalers) or a sublicensee for Abalo-SC, it shall include in any and all such
agreements provisions substantially similar to those set forth in Sections
2.6.2, such that such subcontractor or sublicensee, as applicable, shall only be
authorized to market, distribute and sell Abalo-SC outside Japan, and shall be
prohibited from marketing, distributing or selling Abalo-SC within Japan.
2.6.5    Jurisdictional Compliance. It is the desire and intent of the Parties
that the restrictive covenants contained in this Section 2.6 be enforced to the
fullest extent permissible under the Laws and public policies applied in each
jurisdiction in which enforcement is sought. Radius and Teijin believe that the
restrictive covenants in this Section 2.6 are valid and enforceable and
necessary to the grant of rights and obligations set forth hereunder. However,
if any restrictive covenant should for any reason become or be declared by a
competent court or competition authority to be invalid or unenforceable in any
jurisdiction, such restrictive covenant shall be deemed to have been amended to
the extent necessary in order that such restrictive covenant be valid and
enforceable, and such amendment shall apply only with respect to the operation
of such restrictive covenant under this Section 2.6 in the particular
jurisdiction in which such declaration is made.

ARTICLE 3    
GOVERNANCE


16
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------






3.1    Joint Steering Committee. The Parties shall establish the JSC within
thirty (30) days after the Effective Date. The JSC shall perform the following
functions:
3.1.1    General oversight of the administration of and performance under this
Agreement and the activities carried out hereunder by the Parties;
3.1.2    Review Teijin’s strategy for Regulatory Approval of Abalo-SC in Japan;
3.1.3    Review and discuss any matters related to the Development Activities
conducted by Teijin after the Effective Date in Japan;
3.1.4    Establish a forum for the exchange of information between the Parties,
(i) in the case of Radius to Teijin, all such information necessary or useful to
give full effect to and enable Teijin to exploit the rights and licenses granted
to it by Radius under Section 2.1 and (ii) in the case of Teijin to Radius, all
such information necessary or useful to give full effect to and enable Radius to
exploit the rights and licenses granted to it by Teijin under Section 2.2.
3.1.5    Review the progress of the other Committees;
3.1.6    Review, discuss and resolve any dispute and other matters referred to
the JSC by any other Committee; and
3.1.7    Have such other responsibilities as may be assigned to the JSC pursuant
to this Agreement or as may be mutually agreed upon by the Parties in writing
from time to time.

3.2    Joint Steering Committee Membership. Radius and Teijin shall each
designate three (3) representatives of appropriate seniority and experience to
serve on the JSC by written notice to the other Party. Either Party may
designate substitutes for its representatives if one (1) or more of such Party’s
designated representatives are unable to be present at a meeting. From time to
time each Party may replace its representatives by written notice to the other
Party specifying the prior representative(s) and their replacement(s). The JSC
shall be chaired by a representative of [*]. One member of the JSC shall serve
as secretary of the JSC at each Committee meeting, and the secretary shall
alternate from meeting to meeting between a Teijin Committee member and a Radius
Committee member. The chairperson shall be responsible for (i) calling meetings,
(ii) preparing and issuing minutes of each such meeting within thirty (30) days
thereafter, and (iii) preparing and circulating an agenda for the upcoming
meeting; provided that the chairperson shall consider including any agenda items
proposed by either Party no less than five (5) days prior to the next scheduled
JSC meeting.

3.3    Joint Steering Committee Meetings. The JSC shall hold at least two (2)
meetings per calendar year at such times during such calendar year as it elects
to do so until Regulatory Approval of Abalo-SC in Japan, and thereafter, once
per year; provided, that the JSC shall meet more or less frequently as the
Parties may mutually agree. Meetings of the JSC shall be effective only if at
least one (1) representative of each Party is present or participating. The JSC
may meet either (i) in person at either Party’s facilities or at such locations
as the Parties may otherwise agree or (ii) by audio or video teleconference;
provided, that no less than one (1)


17
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





meeting of the JSC during each calendar year shall be conducted in person. Other
representatives of each Party involved with Abalo-SC may attend meetings as
non-voting participants, subject to the confidentiality provisions set forth in
Article 10. Additional meetings of the JSC may also be held, as required to
resolve disputes, disagreements or deadlocks in the other Committees or as
otherwise required under this Agreement. Each Party shall be responsible for all
of its own expenses incurred in connection with participating in the JSC
meetings or any of the other Committee meetings.

3.4    Decision-Making. The JSC may make decisions with respect to any subject
matter that is subject to the JSC’s decision making authority and functions as
set forth in Section 3.1. All decisions of the JSC shall be made by unanimous
vote or written consent, with Teijin and Radius each having, collectively, among
its respective members, one (1) vote in all decisions. The JSC shall use
commercially reasonable efforts to resolve the matters within its roles and
functions or otherwise referred to it. If the JSC cannot reach consensus on a
matter within ten (10) business days after such matter has been brought to the
JSC’s attention, then [*] shall have final decision making authority with
respect to any such matter; provided, that [*] shall retain final decision
making authority over any matter relating to the [*] (i) to the extent such
matter does not adversely affect the [*] and (ii) except as otherwise set forth
in a definitive agreement covering the grant of the Co-Promotion Right in
accordance with Section 2.2.3.

3.5    Limits on JSC and Committee Authority. The JSC and any other Committee
shall have only the powers assigned expressly to it in this Article 3 and
elsewhere in this Agreement, and shall not have any power to amend, modify or
waive compliance with this Agreement. In furtherance thereof, each Party shall
retain the rights, powers and discretion granted to it under this Agreement and
no such rights, powers or discretion shall be delegated or vested in the JSC and
any other Committee unless such delegation or vesting of rights is expressly
provided for in this Agreement or the Parties expressly so agree in writing.

3.6    Committees. From time to time, the JSC may establish and delegate duties
to other sub-committees or directed teams (each, a “Committee”) to oversee
particular projects or activities. Subject to Sections 3.7 and 3.8, each such
Committee shall be constituted in accordance with Sections 3.2 and 3.4 (as
applicable) and shall operate as the JSC determines. Committees may be
established on an ad hoc basis for purposes of a specific project, or on such
other basis as the JSC may determine. Each Committee and its activities shall be
subject to the oversight, review and approval of, and shall report to, the JSC.
In no event shall the authority of a Committee exceed that of the JSC. Without
limiting the foregoing, the Parties agree to initially establish the Committee
described in Section 3.8. Any matter in dispute in which the Committee cannot
reach consensus within ten (10) days after such matter has been brought to the
Committee’s attention shall be referred on the eleventh (11th) day to the JSC
for resolution.

3.7    Joint Commercialization Committee. If the Parties enter into a definitive
agreement regarding the Co-Promotion Right as set forth in Section 2.2.3, the
Parties shall establish a JCC, which shall consist of up to six (6) members (or
such other number as may be agreed by the Parties in writing), three (3) of whom
shall be representatives designated by Teijin, and three (3) of whom shall be
representatives designated by Radius or its designee. Each of


18
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





Teijin and Radius may replace any or all of its representatives on the JCC at
any time upon written notice to the other Party. Such representatives shall
include individuals who have commercial experience and expertise in
pharmaceutical drug pre-launch, launch and other Commercialization activities. A
Party may designate a substitute to temporarily attend and perform the functions
of such Party’s designee at any meeting of the JCC.

3.8    Joint Development Committee. Within thirty (30) days after the Effective
Date, the Parties shall establish a joint development committee (the “Joint
Development Committee” or “JDC”), which shall consist of up to six (6) members
(or such other number as may be agreed by the Parties in writing), three (3) of
whom shall be representatives designated by Teijin, and three (3) of whom shall
be representatives designated by Radius. Each of Teijin and Radius may replace
any or all of its representatives on the JDC at any time upon written notice to
the other Party. Such representatives shall include individuals who have
clinical trial and regulatory experience and expertise in pharmaceutical drug
development. A Party may designate a substitute to temporarily attend and
perform the functions of such Party’s designee at any meeting of the JDC.
Meetings of the JDC shall commence at a time to be mutually agreed upon by the
Parties and the JDC shall meet in person twice every calendar year, and in any
case more or less frequently as Teijin and Radius deem appropriate or as
reasonably requested by either such Party, on such dates and at such places and
times as the Parties shall agree. Meetings of the JDC that are held in person
shall alternate between the offices of Teijin and Radius, or such other place as
the Parties may agree. The members of the JDC also may convene or be polled or
consulted from time to time by means of telecommunications, video conferences,
electronic mail or correspondence, as deemed necessary or appropriate. Teijin
and Radius each may, on advance notice to the other Party, invite non-member
employees of such Party to attend meetings of the JDC. The JDC may make
decisions with respect to any subject matter that is subject to the JDC’s
decision making authority and functions as set forth in this Section 3.8. All
decisions of the JDC shall be made by unanimous vote or written consent, with
Teijin and Radius each having collectively, among its respective members, one
(1) vote in all decisions. If the JDC cannot reach consensus within ten (10)
days after it has first met and attempted to reach such consensus, the disputed
matter shall be referred on the eleventh (11th) day to the JSC for resolution.
The JDC shall perform the following function:
3.8.1    Discuss and approve any changes to the Japanese Development Plan and
any amendments thereto; and
3.8.2    Establish a forum for the Parties to discuss any proposals for the
co-Development of a new Indication for Abalo-SC in Japan or outside Japan in
accordance with Section 4.1.

3.9    Actions. In developing strategies, making decisions and exercising its
rights under this Agreement (including acting through its representatives on any
of the Committees), each Party shall act in good faith.


19
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------






3.10    Minutes of Committee Meetings. Definitive minutes of all Committee
meetings shall be finalized no later than thirty (30) days after the meeting to
which the minutes pertain as follows:
3.10.1    Within ten (10) days after a Committee meeting, the secretary of such
Committee shall prepare and distribute to all members of such committee draft
minutes of the meeting. Such minutes shall provide a list of any issues yet to
be resolved, either within such Committee or through the relevant resolution
process.
3.10.2    The members of each Committee shall then have ten (10) days after
receiving such draft minutes to collect comments thereon and provide them to the
secretary of such Committee.
3.10.3    Upon the expiration of such second ten (10) day period, the Parties
shall have an additional ten (10) days to discuss each other’s comments and
finalize the minutes. The secretary and chairperson of such Committee shall each
sign and date the final minutes. The signature of such secretary and chairperson
upon the final minutes shall indicate each Party’s assent to the minutes.

ARTICLE 4    
CO-DEVELOPMENT RIGHTS AND COLLABORATION ON INJECTOR PENS

4.1    Co-Development Rights.
4.1.1    Co-Development of a New Indication or New Studies for Abalo-SC. If at
any time during the Term, either Party (the “Proposing Party”) desires to pursue
the Development of a new Indication or further Development of Abalo-SC through
the conduct of a new clinical trial (i.e., any clinical trial commenced after
the Effective Date) for Abalo-SC, in Japan or outside Japan (as applicable), and
to share the Development costs in connection therewith (as applicable), which
shall be borne [*] percent ([*]%) by Radius and [*] percent ([*]%) by Teijin,
the Proposing Party may propose such opportunity to the JDC and present all
relevant scientific, regulatory, commercial and financial information as is
reasonably necessary or requested by the JDC (the “Information Package”) in
order that the non-Proposing Party’s representatives of the JDC may evaluate the
merits of such proposal (the “Co-Development Proposal”). The non-Proposing Party
shall have [*] ([*]) days from its receipt of the Information Package to notify
the Proposing Party in writing of its interest in entering into negotiations on
the terms of the Co-Development Proposal. In the event that the non-Proposing
Party determines (in its sole discretion) to enter into such negotiations
related to the Co-Development Proposal, it shall provide written notification
thereof within such [*] ([*]) day period to the Proposing Party (the “CD
Notice”) and thereafter the Parties shall negotiate in good faith, and on an
exclusive basis, in order to agree upon a mutually acceptable definitive
agreement for the rights contained in the Co-Development Proposal within [*]
([*]) days of the date of receipt by the Proposing Party of such CD Notice. If
the non-Proposing Party notifies the Proposing Party that it is not interested
in initiating or entering into negotiations on the terms of the Co-Development
Proposal or if the Proposing Party does not timely receive the CD Notice


20
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





from the non-Proposing Party (a “Rejected Proposal”), the rights of the
non-Proposing Party to enter into negotiations for the Co-Development Proposal
shall expire but only to the extent of the specific subject matter contained in
the Information Package related to such Co-Development Proposal. Subject to the
foregoing, the Proposing Party may proceed with the Development of the new
Indication or the conduct of a new clinical trial for Abalo-SC in its respective
territory (i.e., outside Japan in the case of Radius, and in Japan in the case
of Teijin) as set forth in the Co-Development Proposal which was the subject of
this Section 4.1.1. Notwithstanding the foregoing, in the event of a Rejected
Proposal, if, following completion of all clinical trials related to such
Co-Development Proposal, the non-Proposing Party desires to acquire such right
or license to such new Indication or new clinical trial which was the subject of
such Rejected Proposal, the non-Proposing Party shall have the right to acquire
such right or license from the Proposing Party subject to the non-Proposing
Party reimbursing the Proposing Party in an amount equal to [*] for such new
Indication or new clinical trial (as applicable). In addition, notwithstanding
the foregoing, with respect to any Co-Development Proposal of a new Indication
or the new clinical trial (as applicable) for Abalo-SC, if the non-Proposing
Party notifies the Proposing Party (i) of any objections to the relevant
scientific or regulatory information contained in the Information Package or
related publication rights, or (ii) of its good faith belief that the
Development for such new Indication or the conduct of a new clinical trial (as
applicable) for Abalo-SC may have an adverse effect on the non-Proposing Party’s
territory, then, in each case of (i) and (ii), the Proposing Party shall, in
good faith, consider such objection or good faith belief of the non-Proposing
Party but, in all cases, the Proposing Party shall have the sole discretion and
right to proceed with the Development of such new Indication or new clinical
trial (as applicable) for Abalo-SC which was the subject of such Co-Development
Proposal.
4.1.2    Collaboration on Injector Pens. If, at any time during the Term, either
Party desires to obtain a right or license from the other Party or to
collaborate with the other Party on the development of the injector pen utilized
in the administration of Abalo-SC, then the Parties shall discuss the terms of
such right, license or collaboration in good faith but neither Party shall have
an obligation to grant any such right or license or enter into any such
collaboration with such other Party.

ARTICLE 5    
SUPPLY


5.1     Clinical Supply of API. Upon Teijin’s request, Radius shall use
commercially reasonable efforts to (i) Manufacture (or arrange for a Third Party
to Manufacture) and supply (or arrange for a Third Party to supply) the active
pharmaceutical ingredient (“API”) for the clinical supply of Abalo-SC in
sufficient quantities to enable Teijin to conduct its clinical trials of
Abalo-SC in the Field in Japan in accordance with the Japanese Development Plan,
and (ii) ship or transport (or have shipped or transported) such clinical supply
of API in accordance with the reasonable written instructions received from
Teijin; provided, that the Incoterms related to such shipment or transport shall
be mutually agreed to by the Parties. Radius shall invoice Teijin for such
clinical supply of API at Radius’ [*] cost to Manufacture (or have Manufactured)
and supply (or have supplied) such API to Teijin (or its designee) [*] (the
“Supply Cost”). Radius


21
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





shall invoice Teijin for the Supply Cost and Teijin shall pay such cost in
accordance with the terms of and within [*] ([*]) days of receipt of such
invoice. All API for the clinical supply of Abalo-SC to Teijin Manufactured by,
or under authority of, Radius shall be handled, stored and shipped by Radius, in
accordance with, and shall conform to, all applicable Laws, including GMPs. In
the course of the Manufacture of the clinical supply to Teijin of Abalo-SC by,
or under the authority of, Radius, Radius shall not use any employee that is
debarred by the FDA under the Generic Drug Enforcement Act of 1992.

5.2    Commercial Supply of API and Abalo-SC. Teijin shall be responsible for
the commercial supply of API and Abalo-SC in the Field in Japan, provided, that
Radius has used commercially reasonable efforts to arrange for Teijin to
directly enter into API and drug product supply agreements with Radius’ existing
(as of the Effective Date) contract manufacturers [*]; provided, further, that
Teijin shall use commercially reasonable efforts to enter into such API and drug
product supply agreements with such contract manufacturers. Notwithstanding the
foregoing, nothing herein shall operate as a guarantee that [*], in which case
Teijin shall use commercially reasonable efforts to Manufacture (or arrange for
a Third Party to Manufacture) and supply (or arrange for a Third Party to
supply) the API for the commercial supply of Abalo-SC in sufficient quantities
to enable Teijin to conduct its commercial operations with respect to Abalo-SC
in the Field in Japan.

ARTICLE 6    
PAYMENTS

6.1    Upfront Payment. Within thirty (30) days after the Effective Date, in
partial reimbursement of Radius’ investment in the Regulatory Data and
Regulatory Materials related to Abalo-SC, Teijin shall pay to Radius a one-time
upfront amount equal to Ten Million Dollars ($10,000,000) (the “Upfront
Payment”) by wire transfer of immediately available funds into an account
designated in writing by Radius. Such Upfront Payment shall be non-refundable
and non-creditable against any other payments due hereunder.

6.2    Milestone Payments. In partial reimbursement of Radius' investment in the
Regulatory Data and Regulatory Materials related to Abalo-SC, Teijin shall pay
Radius the milestone payments set forth in this Section 6.2.
6.2.1    Regulatory Milestone. Teijin shall pay to Radius a milestone payment
equal to [*] Dollars ($[*]) within thirty (30) days after the achievement (first
occurrence) by Teijin of the [*]. Teijin shall promptly notify Radius in
writing, but in no event later than fifteen (15) days after achievement of this
regulatory milestone event; provided, however, that in no event shall Teijin’s
failure to notify Radius of the achievement of the regulatory milestone relieve
Teijin of its obligation to pay Radius the regulatory milestone payment
described in this Section 6.2.1.
6.2.2    Sales Milestones. Teijin shall make one-time milestone payments to
Radius after annual Net Sales of Abalo-SC in Japan first meet or exceed the
thresholds set forth below:


22
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





Annual Net Sales Threshold
Milestone Payment
Annual Fiscal Year Net Sales equal to [*] Dollars ($[*])
$[*]
Annual Fiscal Year Net Sales equal to [*] Dollars ($[*])


$[*]

Teijin shall pay Radius the sales milestone payments set forth in this Section
6.2.2 within sixty (60) days after the end of the first Fiscal Year in which
Teijin achieves the applicable sales milestone.
6.2.3    Payment Procedures. Teijin shall pay Radius the regulatory milestone
payment and sales milestone payments by wire transfer of immediately available
funds into an account designated by Radius. Each such payment is non-refundable
and non-creditable against any other payments due hereunder.

6.3    Royalty Payments.
6.3.1    Royalty Payments. As further consideration for the rights granted to
Teijin under this Agreement, and in addition to any milestone payments, Teijin
shall pay to Radius royalty payments (“Royalty Payments”) based on half Fiscal
Year Net Sales of Abalo-SC in Japan for all or any portion of a half Fiscal Year
falling within the Royalty Term at a rate of [*] percent ([*]%).
6.3.2    Reduction of Royalty due to Generic Licensed Product. If a Generic
Licensed Product becomes commercially available in Japan during any half Fiscal
Year during the Term and such Generic Licensed Product achieves a market share
of at least [*]percent ([*]%), with market share being calculated by using the
fraction Y/(X+Y), where X is the unit sales of Abalo-SC and Y is the unit sales
of Generic Licensed Product in the half Fiscal Year in which any Generic
Licensed Product was first commercially available in Japan or any subsequent
half Fiscal Year thereafter, “Generic Entry” shall be deemed to have occurred
with respect to Abalo-SC in Japan. If it is determined that Generic Entry has
occurred in Japan, the royalty rate set forth in Section 6.3.1 shall be reduced
by [*] percent ([*]%) during the half Fiscal Year during which Generic Entry
occurred and any subsequent half Fiscal Year during which Generic Entry
continues. For clarity, (a) the market share of Generic Licensed Product for a
given half Fiscal Year shall be calculated based on the total sales of all
Generic Licensed Products commercially available in such a half Fiscal Year in
Japan and (b) if Generic Entry occurs and thereafter ceases, the foregoing
royalty rate reduction shall not apply unless the price of Abalo-SC, if reduced
following Generic Entry, [*].

6.4    Royalty Payments and Reports.
6.4.1    General. Teijin shall calculate all Royalty Payments payable to Radius
pursuant to Section 6.3 with respect to Net Sales at the end of each half Fiscal
Year. Teijin shall pay to Radius the Royalty Payment due for Net Sales during a
given half Fiscal Year within sixty (60) days after the end of such half Fiscal
Year. Each Royalty Payment due to Radius shall be accompanied by (i) a statement
of the amount of gross sales of Abalo-SC in Japan during the applicable half
Fiscal Year (including such amounts expressed in local currency and as converted


23
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





to Dollars), (ii) an itemized calculation of Net Sales in Japan showing
deductions provided for in the definition of “Net Sales” during such half Fiscal
Year and (iii) a calculation of the amount of the Royalty Payment due on such
Net Sales for such half Fiscal Year. In addition, within thirty (30) days after
the end of each calendar quarter, Teijin shall provide to Radius a good faith
estimate of the amount of gross sales and Net Sales of Abalo-SC in Japan during
the applicable calendar quarter. Without limiting the generality of the
foregoing, Teijin shall require its Affiliates and sublicensees to account for
its Net Sales and to provide such reports with respect thereto as if such sales
were made by Teijin. Such reporting shall be in addition to Radius’ right to
information and to Audit as set forth in this Agreement.

6.5    Taxes and Withholding.
(a)    VAT. The Parties agree to cooperate with one another and use reasonable
efforts to ensure that value added tax or similar payment (“VAT”) in respect of
any payments made by Teijin to Radius under this Agreement does not represent an
unnecessary cost in respect of payments made under this Agreement. For purposes
of clarity, all sums payable under this Agreement shall be exclusive of VAT.
(b)    Withholding Tax Matters. If Teijin is required to make a payment to
Radius subject to a deduction of tax or withholding tax, the sum payable by
Teijin (in respect of which such deduction or withholding is required to be
made) shall be made to Radius after deduction of the amount required to be so
deducted or withheld, which deducted or withheld amount shall be remitted in
accordance with applicable Law; provided that Teijin shall provide Radius with
at least fifteen (15) business days written notice prior to making any such
deduction or withholding and shall consider in good faith any Radius comments
regarding the applicability of the requirement to deduct or withhold. Any such
withholding taxes required under applicable Law to be paid or withheld shall be
an expense of, and borne solely by Radius, subject to Section 6.5.1(a), if
applicable, and the obligation of Teijin to assume the responsibility of such
expense in the event that such expense arises as a result of any action taken by
Teijin (or another Teijin-related entity or Affiliate) solely for a reason not
specifically related to any of Teijin’s obligations under this Agreement,
including any change in Teijin’s domicile or payment through a non-Japan based
Affiliate; provided, however, that, notwithstanding the foregoing in this
Section 6.5 (b), Teijin shall only be obligated to bear the withholding tax
pursuant to this Section 6.5 (b) if, and to the extent that Radius shall
reasonably demonstrate in written summary that Radius cannot offset otherwise
payable taxes of Radius by successfully claiming a current credit for amounts
withheld by Teijin on the applicable tax return for the tax period corresponding
to the period in which withholding was required.
(c)    Tax Cooperation. To the extent Teijin is required to deduct and withhold
taxes on any payments to Radius, Teijin shall pay the amounts of such taxes to
the proper Governmental Authority in a timely manner and promptly transmit to
Radius, within forty five (45) days after such withholding taxes are remitted to
the proper Governmental Authority, an official tax certificate or other evidence
of such withholding sufficient to enable Radius to claim such payments of taxes.
Radius shall provide to Teijin any tax forms that may be reasonably necessary in
order for Teijin not to withhold tax or to withhold tax at a reduced rate under
an


24
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





applicable bilateral income tax treaty. Each Party shall provide the other with
reasonable assistance to enable the recovery, as permitted by Law, of
withholding taxes, VAT, or similar obligations resulting from payments made
under this Agreement, such recovery to be for the benefit of the Party bearing
such withholding tax or VAT.

6.6    Currency Conversion. All payments hereunder shall be made in U.S.
Dollars. For the purpose of calculating any sums due under, or otherwise
reimbursable pursuant to, this Agreement (including the calculation of Net Sales
expressed in Japanese Yen), any amount expressed in Japanese Yen shall be
converted into U.S. Dollars in a manner consistent with such Party’s normal
practices used to prepare its audited financial statements for external
reporting purposes, provided that such practices use a widely accepted source of
published exchange rates. As of the Effective Date, Teijin converts Japanese Yen
into U.S. Dollars by using the average of the TTS and TTB Japanese Yen – U.S.
Dollar exchange rates quoted by Mitsubishi UFJ Bank, or its successor, on the
25th day of the month (or the previous business day if the 25th is not a
business day) prior to the month in which payment is due or reimbursable
pursuant to this Agreement, which exchange rate is currently published at the
following url: (http://www.murc.jp/english).

6.7    General Payment Procedures. With the exception of the Upfront Payment
payable pursuant to Section 6.1, the milestone payments payable pursuant to
Section 6.2, Royalty Payments payable pursuant to Section 6.4, or other amounts
expressly payable in certain time frames set forth in this Agreement, the
receiving Party shall invoice the paying Party for all amounts due to such
receiving Party under this Agreement, and such payments shall be made within
thirty (30) days following the receipt by the paying Party of an invoice from
the receiving Party specifying the amount due.

6.8    Late Payments. Any amount required to be paid by a Party hereunder which
is not paid on the date due shall bear interest at a rate equal to the thirty
(30) day U.S. dollar LIBOR rate effective for the date that payment was first
due as reported by The Wall Street Journal plus [*] percent ([*]%). Such
interest shall be computed on the basis of a year of 360 days for the actual
number of days payment is delinquent.

6.9    Records; Audits. Teijin and its Affiliates and its sublicensees and
subcontractors shall keep full, true and accurate records and books of account
containing all particulars that may be necessary for the purpose of confirming
the accuracy of, and calculating, as applicable, all Royalty Payments and other
amounts payable to Radius hereunder (including records of Net Sales), and any
other records reasonably required to be maintained with respect to Teijin’s
obligations under this Agreement for a minimum period of [*] ([*]) years or such
longer period as required by applicable Law. Radius shall have a right to
request an audit of Teijin in order to confirm the accuracy of any of the
foregoing (an “Audit”); provided, however, that Radius shall only have the right
to request such Audit of Teijin [*] during any given calendar year. Upon the
written request by Radius to Audit Teijin, Radius shall have the right to engage
an independent, internationally recognized accounting firm to perform a review
as is reasonably necessary to enable such accounting firm to calculate or
otherwise confirm the accuracy of any of the foregoing for the calendar year(s)
requested by the Radius; provided, that (i) such accountants


25
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





shall be given access to, and shall be permitted to examine and copy such books
and records of Teijin upon thirty (30) days’ prior written notice to Teijin, and
at all reasonable times on such business days, (ii) prior to any such
examination taking place, such accountants shall enter into a confidentiality
agreement with Teijin reasonably acceptable to Teijin in order to keep all
information and data contained in such books and records strictly confidential
and shall not disclose such information or copies of such books and records to
any third person including Radius, but shall only use the same for the purpose
of the reviews and/or calculations which they need to perform in order to
determine any amounts being reviewed, and (iii) such accountants shall use
reasonable efforts to minimize any disruption to Teijin’s business. Teijin shall
make personnel reasonably available during regular business hours to answer
queries on all such books and records required for the purpose of the Audit. The
accountants shall deliver a copy of their findings to each of the Parties within
fifteen (15) days of the completion of the review, and, in the absence of fraud
or manifest error, the findings of such accountant shall be final and binding on
each of the Parties. Any underpayments by Teijin shall be paid to Radius within
thirty (30) days of notification of the results of such inspection. Any
overpayments made by Teijin shall be refunded by Radius within thirty (30) days
of notification of the results of such inspection. The cost of the accountants
shall be the responsibility of Radius unless the accountants’ calculation shows
that the actual Royalty Payments, Net Sales, and/or any such other amount
Audited hereunder to be different, by more than [*] percent ([*]%), than the
amounts as previously calculated by Teijin in a manner unfavorable to Radius, in
which case the reasonable costs of such inspection shall be borne by Teijin.

ARTICLE 7    
INTELLECTUAL PROPERTY MATTERS

7.1    Ownership of Intellectual Property.
7.1.1    Pre-existing Intellectual Property. Subject to the rights and licenses
expressly granted under this Agreement, each Party shall retain all rights,
title and interests in, to and under any and all intellectual property that is
Controlled by such Party prior to the Effective Date or independent of this
Agreement.
7.1.2    New Intellectual Property. Inventorship of any invention or discovery,
whether or not patentable, made, discovered, conceived or reduced to practice
under this Agreement shall be determined in accordance with applicable Laws
relating to inventorship set forth in the patent Laws of the United States
(Title 35, United States Code). As between the Parties, each Party shall own (a)
any such invention or discovery that is made, discovered, conceived or reduced
to practice solely by such Party or its Affiliates and their employees and
agents (“Sole Inventions”) and (b) any Patent Rights thereon (“Sole Patent
Rights”). As between the Parties, the Parties shall each own an equal, undivided
interest in (i) any such invention or discovery that is made, discovered,
conceived of or reduced to practice by both Parties and their employees and
agents (“Joint Inventions”) and (ii) any Patent Rights thereon (“Joint Patent
Rights”). Each Party shall promptly disclose to the other Party in writing, and
shall cause its Affiliates to so disclose, the making, discovery, conception or
reduction to practice of any Joint Inventions. Subject to the licenses and
rights of reference granted under Article 2


26
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





and the Parties’ respective restrictive covenants, each Party shall have the
right to Develop, Commercialize and otherwise exploit the Joint Inventions
without a duty of seeking consent or accounting to the other Party.

7.2    Patent Filings, Prosecution and Maintenance.
7.2.1    Radius Patent Rights. Radius has the sole right (but not the
obligation) to file, prosecute, and maintain its Sole Patent Rights and the
Radius Patent Rights. If Radius decides not to maintain or to otherwise abandon
any of the Radius Patent Rights in Japan, Radius shall promptly inform Teijin in
writing and Teijin shall have the option, exercisable by sending written notice
to Radius within fifteen (15) days thereafter, to pay the costs for maintaining
such Radius Patent Rights. Upon Teijin’s exercise of such option, (a) Radius
shall continue to maintain such Radius Patent Rights and (b) Teijin shall
reimburse Radius for the costs of maintaining such Radius Patent Right within
thirty (30) days of invoicing by Radius. Teijin may credit the amount of such
reimbursement against Royalty Payments made under this Agreement.
7.2.2    Teijin Patent Rights. Teijin has the sole right (but not the
obligation) to file, prosecute, and maintain its Sole Patent Rights and the
Teijin Patent Rights.
7.2.3    Joint Patent Rights. The filing, prosecution, and maintenance of the
Joint Patent Rights shall be handled as follows:
(a)    Subject to, and without limiting any express rights granted to Teijin
hereunder, [*] shall have the first right to prepare, file, prosecute and
maintain Joint Patent Rights at its own cost and expense. [*] shall keep [*]
informed of the status of Joint Patent Rights and will provide [*] with copies
of all material documentation submitted to, or received from, the patent offices
or its patent agents, attorneys or lawyers in connection therewith. With respect
to any material submissions that [*] is required to or otherwise intends to
submit to a patent office with respect to a Joint Patent Right, [*] shall
provide a draft of such submission to [*] at least [*] ([*]) days (or such time
as is possible) prior to the deadline for, or the intended filing date of, such
submission, whichever is earlier (or as soon as reasonably possible if [*] has
less than [*] ([*]) days’ notice of a deadline for submission). [*] shall have
the right to review and comment upon any such submission by [*] to a patent
office, and will provide such comments within [*] ([*]) days after receiving
such submission (provided, that if no comments are received within such [*]
([*]) day period, then [*] may proceed with such submission). [*] shall consider
in good faith any suggestions or recommendations of [*] concerning the
preparation, filing, prosecution and maintenance thereof, for which [*] is
solely responsible at its own cost and expense. The Parties shall cooperate
reasonably in the prosecution of all Joint Patent Rights and shall share all
material information relating thereto promptly after receipt of such
information. If, during the Term, [*] (i) intends to allow any Joint Patent
Right to expire or intends to otherwise abandon any such Joint Patent Right in
[*] (“Abandoned Joint Patent Rights”), or (ii) decides not to prepare or file
patent applications covering Joint Inventions in [*] (“Abandoned Joint
Inventions”), [*] shall notify [*] of such intention or decision at least [*]
([*]) days (or as soon as possible if less than [*] ([*]) days) prior to any
filing or payment due date, or any other date that requires action, in
connection with such Abandoned Joint Patent


27
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





Rights or Abandoned Joint Inventions, and [*] shall thereupon have the right,
but not the obligation, to assume responsibility for the preparation, filing,
prosecution or maintenance thereof at its sole cost and expense, without the
consent of [*], and, if [*] exercises the foregoing right and the Abandoned
Joint Patent Rights have issued, [*] shall assign to [*] all of its rights,
title and interest in and to such Abandoned Joint Patent Rights and Abandoned
Joint Inventions.
(b)    The Parties agree to cooperate in the preparation, filing, prosecution
and maintenance of all Joint Patent Rights under this Section 7.2.3(a) at the
sole cost and expense of the Party which has the right to prepare, file,
prosecute and maintain Joint Patent Rights, including obtaining and executing
necessary powers of attorney and assignments by the named inventors, providing
relevant technical reports to the filing Party concerning the Joint Inventions
disclosed in such Joint Patent Rights, obtaining execution of such other
documents which are needed in the filing and prosecution of such Joint Patent
Rights, and, as requested by a Party, updating each other regarding the status
of such Joint Patent Rights, and shall cooperate with the other Party so far as
reasonably necessary with respect to furnishing all information and data in its
possession reasonably necessary to obtain or maintain such Joint Patent Rights.

7.3    Defense and Enforcement of Patent Rights.
7.3.1    Notification. If either Party (i) receives notice of any patent nullity
actions, any declaratory judgment actions or any alleged or threatened
infringement of patents or patent applications or misappropriation of
intellectual property comprising the Joint Inventions, or Joint Patent Rights
or, solely with respect to Japan, the Radius Patent Rights or Radius Know-How
or, solely with respect to any country in the world other than Japan, the Teijin
Patent Rights or Teijin Know-How, or (ii) learns that a Third Party is
infringing or allegedly infringing any Patent within the Joint Patent Rights or,
solely with respect to Japan, the Radius Patent Rights, or, solely with respect
to any country in the world other than Japan, the Teijin Patent Rights, or if
any Third Party claims that any such Patent is invalid or unenforceable, it will
promptly notify the other Party thereof in writing, including providing evidence
of infringement or the claim of invalidity or unenforceability reasonably
available to such Party.
7.3.2    Radius Patent Rights. As between the Parties, Radius has the sole right
(but not the obligation) to defend and enforce its Sole Patent Rights, the
Radius Patent Rights and the Radius Know-How. If Radius elects not to enforce or
defend any Radius Patent Right in Japan against infringement by a Third Party
and the joint owner of the Radius Patent Rights also elects not to undertake
such enforcement or defense, Radius will not object to Teijin entering into an
arrangement with such joint owner pursuant to which Teijin would have the right
to undertake such enforcement or defense and to exercising its rights in
connection with such arrangement and agrees to provide reasonable cooperation in
the course of such enforcement or defense by Teijin and/or the joint owner, if
and to the extent Radius is required, as the other joint owner of the Radius
Patent Rights, by applicable Law.
7.3.3    Teijin Patent Rights. As between the Parties, Teijin has the sole right
(but not the obligation) to defend and enforce Sole Patent Rights, the Teijin
Patent Rights and the Teijin Know-How.


28
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





7.3.4    Joint Patent Rights.
(a)    As between Radius and Teijin, [*] will have the first right (but not the
obligation) to take the appropriate steps to enforce or defend any Patent within
the Joint Patent Rights against infringement by a Third Party. [*] may take
steps including the initiation, prosecution and control of any suit, proceeding
or other legal action by counsel of its own choice. [*] shall bear the costs of
such enforcement or defense, as applicable. Notwithstanding the foregoing, [*]
will have the right, at its own expense, to be represented in any such action by
counsel of its own choice.
(b)    If, pursuant to Section 7.3.4(a), [*] fails to institute such litigation
or otherwise take steps to remedy the infringement of a Joint Patent Right
within [*] ([*]) days of the date one Party has provided notice to the other
Party pursuant to Section 7.3.1 of such infringement or claim, then [*] will
have the right (but not the obligation), at its own expense, to bring any such
suit, action or proceeding by counsel of its own choice and [*] will have the
right, at its own expense, to be represented in any such action by counsel of
its own choice.
(c)    If one Party brings any suit, action or proceeding under Sections
7.3.4(a) or 7.3.4(b), the other Party agrees to be joined as party plaintiff if
necessary to prosecute the suit, action or proceeding and to give the first
Party reasonable authority to file and prosecute the suit, action or proceeding;
provided, however, that neither Party will be required to transfer any right,
title or interest in or to any property to the other Party or any other party to
confer standing on a Party hereunder.
(i)    The Party not pursuing the suit, action or proceeding hereunder will
provide reasonable assistance to the other Party, including by providing access
to relevant documents and other evidence and making its employees available,
subject to the other Party’s reimbursement of any out of pocket costs incurred
by the non-enforcing or defending Party in providing such assistance.
(ii)    Neither Party shall, without the prior written consent of the other
Party (in its sole discretion), enter into any compromise or settlement relating
to any claim, suit or action that it brought under Section 7.3.4(a) or 7.3.4(b)
involving a Joint Patent Right, that admits the invalidity or unenforceability
of any Joint Patent Right, or requires the other Party to pay any sum of money,
or otherwise adversely affects the rights of the other Party with respect to
such Joint Patent Rights, Abalo-SC or the other Party’s rights hereunder
(including the rights to receive payments).
(iii)    Any settlements, damages or other monetary awards (a “Recovery”)
recovered pursuant to a suit, action or proceeding brought pursuant to Sections
7.3.4(a) or 7.3.4(b) will be allocated first to the costs and expenses of the
Party taking such action, and second, to the costs and expenses (if any) of the
other Party, with any remaining amounts (if any) to be allocated to the Parties
as follows: (1) if such Recovery is a payment for lost sales of Abalo-SC by
Radius outside Japan, then the remaining amounts will allocated in full to
Radius, (2) if such Recovery is a payment for lost sales of Abalo-SC by Teijin
in Japan, then the remaining amounts will be allocated in full to Teijin;
provided that Radius shall be paid a


29
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





Royalty Payment on such amounts in accordance with Section 6.3.1, (3) if such
Recovery is a payment for lost sales of Abalo-SC by both Radius and Teijin, then
Radius and Teijin shall receive [*] in which the applicable suit, action or
proceeding is brought under Sections 7.3.4(a) or 7.3.4(b); provided that Radius
shall be paid a Royalty Payment on such amounts allocated to Teijin in
accordance with Section 6.3.1 and (4) any amounts not covered by the foregoing
clauses (1), (2) and (3) shall be retained by the Party taking such action.
(d)    Teijin and Radius shall consult with respect to any term extensions,
supplemental protection certificates, regulatory exclusivity and equivalents
thereof offering Patent protection beyond the initial term with respect to any
issued Joint Patent Rights available under applicable Law in any country or
regulatory jurisdiction. Radius and Teijin shall cooperate in connection with
all such activities. Each Party will give due consideration to all suggestions
and comments of the other Party regarding any such activities, but in the event
of a disagreement between the Parties, Radius will have final decision making
authority with respect to the Patent protection of such Joint Patent Rights in
any such country or regulatory jurisdiction outside Japan and Teijin will have
the final decision making authority with respect to the Patent protection of
such Joint Patent Rights in Japan.

ARTICLE 8    
REPRESENTATIONS, WARRANTIES AND COVENANTS

8.1    Mutual Representations and Warranties. Each Party hereby represents and
warrants (as applicable) to the other Party as follows, as of the Effective
Date:
8.1.1    Corporate Existence and Power. It is a company or corporation duly
organized, validly existing, and, with respect to Radius only, is in good
standing under the laws of the jurisdiction in which it is incorporated, and has
full corporate power and authority and the legal right to own and operate its
property and assets and to carry on its business as it is now being conducted
and as contemplated in this Agreement, including the right to grant the licenses
granted by it hereunder.
8.1.2    Authority and Binding Agreement. (i) It has the corporate power and
authority and the legal right to enter into this Agreement and perform its
obligations hereunder, (ii) it has taken all necessary corporate action on its
part required to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder, and (iii) this Agreement has been duly
executed and delivered on behalf of such Party, and constitutes a legal, valid,
and binding obligation of such Party that is enforceable against it in
accordance with its terms, except as enforcement may be affected by bankruptcy,
insolvency or other similar laws and by general principles of equity.
8.1.3    No Conflicts. The execution, delivery and performance of this Agreement
by it does not (i) conflict with any agreement, instrument or understanding,
oral or written, to which it is a party and by which it may be bound, subject in
all cases to the rights of Ipsen under the Existing Radius Agreement and
Existing Teijin Agreement or (ii) violate any Laws of any Governmental Authority
having jurisdiction over it.


30
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





8.1.4    All Consents and Approvals Obtained. Except with respect to Regulatory
Approvals for the Development, Manufacturing or Commercialization of Abalo-SC or
as otherwise described in this Agreement, (i) all necessary consents, approvals
and authorizations of, and (ii) all notices to, and filings by such Party with,
all Governmental Authorities and other Persons required to be obtained or
provided by such Party as of the Effective Date in connection with the
execution, delivery and performance of this Agreement have been obtained and
provided, except for those approvals, if any, not required at the time of
execution of this Agreement.

8.2    Additional Representations, Warranties and Covenants of Radius. Radius
hereby represents and warrants to Teijin, and, where specifically noted
covenants, that, as of the Effective Date:
8.2.1    Radius has previously delivered or made available to Teijin a true and
complete copy of the Existing Radius Agreement.
8.2.2    Radius has previously delivered or made available to Teijin a true and
complete copy of the Commercial Supply Agreement entered into between Radius and
Vetter Pharma International GmbH effective as of January 1, 2016 and the
Manufacturing Services Agreement entered into between Radius an Lonza Sales Ltd,
effective as of June 28, 2016 “Supplier Agreements”). Each of the Supplier
Agreements remains in effect. To the knowledge of Radius, no party to a Supplier
Agreement is in material breach of the applicable Supplier Agreement.
8.2.3    There are no claims, judgments or settlements against or owed by
Radius, nor any pending reissue, reexamination, interference, opposition or
similar proceedings with respect to Radius Patent Rights, and Radius has not
received written notice of any threatened claims or litigation or any reissue,
reexamination, interference, opposition or similar proceedings seeking to
invalidate or otherwise challenge, the Radius Patent Rights.
8.2.4    To Radius’s knowledge, Radius is the joint legal and beneficial owner
of all Radius Patent Rights, free and clear of any liens and encumbrances, and,
to Radius’s knowledge, no Third Party other than the joint owner has any right,
interest or claim in or to, and neither Radius nor any of its Affiliates has
entered into any agreement granting any right, interest or claim in or to, any
such Radius Patent Rights to any Third Party other than the joint owner.
8.2.5    There are no issued Patent Rights Controlled by Radius that are (a)
necessary or useful for the Development or Commercialization of Abalo-SC in
Japan other than those issued Patent Rights set forth in Section A of Schedule
1.44 or (b) necessary or useful for the Manufacture of Abalo-SC anywhere in the
world for purposes of Development or Commercialization in Japan other than those
issued Patent Rights set forth in Section B of Schedule 1.44. Furthermore, there
are no pending Patent Rights Controlled by Radius in Japan that are necessary or
useful for the Development, Commercialization or use of Abalo-SC in Japan.
Radius covenants not to sue Teijin for infringement of any Patent Rights
Controlled by Radius that issue from patent applications pending and Controlled
by Radius as of the Effective


31
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





Date in connection with the Manufacture by Teijin of Abalo-SC for purposes of
Development or Commercialization by Teijin of Abalo-SC in Japan.
8.2.6    Radius has paid all maintenance fees with respect to the Radius Patent
Rights in Japan that are required by the Japanese Patent office to maintain the
Radius Patent Rights.
8.2.7    Radius has taken reasonable steps to maintain the confidentiality of
the Confidential Information of Radius that is Radius Know-How contained in the
Regulatory Data and Regulatory Materials.
8.2.8    No written claim has been made by Radius which alleges that a Third
Party (a) is infringing Radius Patent Rights in Japan or (b) has made an
unauthorized disclosure or misappropriation of Radius Know-How in Japan.
8.2.9    To Radius's knowledge, no funding, facilities, or personnel of any
Governmental Authority or any college, university, or other educational
institution were used, directly or indirectly, to develop or create, in whole or
in part, any Radius Patent Rights in Japan.
8.2.10    To Radius's knowledge, neither the execution, delivery, or performance
of this Agreement nor the consummation of any of the transactions contemplated
by this Agreement will, with or without notice or lapse of time, result in, or
give any other Person the right or option to cause or declare: (a) a loss of, or
lien or other encumbrance on, any Radius Patent Rights or Radius Know-How in
Japan; or (b) the grant, assignment, or transfer to any other Person of any
license or other right to interest under, to, or in any of Radius Patent Rights.

8.3    Additional Representations, Warranties and Covenants of Teijin. Teijin
hereby represents and warrants and, as applicable, covenants to Radius that, as
of the Effective Date:
8.3.1    All Abalo-SC Commercialized by, or under authority of, Teijin shall be
handled, stored and shipped by Teijin, in accordance with, and shall conform to,
all applicable Laws, including GMPs.
8.3.2    Teijin has provided a true and complete copy of the Existing Teijin
Agreement to Radius prior to the amendment thereto that will become effective as
of the Effective Date. The Existing Teijin Agreement is the only agreement in
place between Teijin (or its Affiliates) and a Third Party that pursuant to
which Teijin (or its Affiliates) are granted licenses to use intellectual
property rights that are necessary or useful for the Development, Manufacture or
Commercialization of Abalo-SC in the Field in Japan.  


32
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





8.3.3    There are no Teijin Patent Rights and there are no pending Patent
Rights that are A. Controlled by Teijin and B. necessary or useful to the
Development, Manufacture, Commercialization or use of Abalo-SC.
8.3.4    Teijin has taken reasonable steps to maintain the confidentiality of
the Confidential Information of Teijin that is Teijin Know-How contained in the
Regulatory Data and Regulatory Materials.
8.3.5    To Teijin’s knowledge, no written claim has been made to Teijin or its
Affiliates by a Third Party which alleges that Development, Commercialization or
Manufacture of Abalo-SC infringes the Japanese intellectual property rights of
such Third Party.
8.3.6    No written claim has been made by Teijin which alleges that a Third
Party has made an unauthorized disclosure or misappropriation of Teijin
Know-How.

8.4    Disclaimer. Teijin understands that Abalo-SC is the subject of ongoing
clinical research and development and that Radius cannot ensure the safety or
usefulness of Abalo-SC or that Abalo-SC will receive Regulatory Approvals.

8.5    No Other Representations or Warranties. EXCEPT AS EXPRESSLY STATED IN
THIS AGREEMENT, NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS OR
IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL
PROPERTY RIGHTS, ARE MADE OR GIVEN BY OR ON BEHALF OF A PARTY. EXCEPT AS
EXPRESSLY STATED IN THIS AGREEMENT, ALL REPRESENTATIONS AND WARRANTIES, WHETHER
ARISING BY OPERATION OF LAW OR OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED.

ARTICLE 9    
INDEMNIFICATION

9.1    Indemnification by Radius. Radius hereby agrees to save, indemnify,
defend and hold Teijin, its Affiliates, and their respective directors,
officers, agents and employees harmless from and against any and all losses,
damages, liabilities, costs and expenses (including reasonable attorneys’ fees
and expenses) (collectively, “Losses”) arising in connection with any and all
charges, complaints, actions, suits, proceedings, hearings, investigations,
claims, demands, judgments, orders, decrees, stipulations or injunctions by a
Third Party (each a “Third Party Claim”) resulting or otherwise arising from (i)
any breach by Radius of any of its representations, warranties, covenants or
obligations pursuant to this Agreement, (ii) the negligence or willful
misconduct by Radius or its Affiliates or their respective officers, directors,
employees, agents, consultants or sublicensee in performing any obligations
under this Agreement or (iii) any matter related to the (a) Development or
Commercialization of Abalo-SC by Radius and (b) clinical Manufacture of API
hereunder (including, for clarity, product liability Losses resulting therefrom)
by Radius or its Affiliates or their respective officers, directors,


33
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





employees, agents, consultants or sublicensees; in each case except to the
extent that such Losses are subject to indemnification by Teijin pursuant to
Section 9.2.

9.2    Indemnification by Teijin. Teijin hereby agrees to save, indemnify,
defend and hold Radius, its Affiliates, and their respective directors, agents
and employees harmless from and against any and all Losses arising in connection
with any and all Third Party Claims resulting or otherwise arising from (i) any
breach by Teijin of any of its representations, warranties, covenants or
obligations pursuant to this Agreement, (ii) the negligence or willful
misconduct by Teijin or its Affiliates or their respective officers, directors,
employees, agents, consultants or sublicensees in performing any obligations
under this Agreement, or (iii) any matter related to the Development or
Commercialization of Abalo-SC by Teijin or its Affiliates or their respective
officers, directors, employees, agents, consultants or sublicensees; in each
case except to the extent that such Losses are subject to indemnification by
Radius pursuant to Section 9.1.

9.3    Indemnification Procedures.
9.3.1    Notice of Claim. All indemnification claims in respect of any
indemnitee seeking indemnity under Section 9.1 or 9.2, as applicable
(collectively, the “Indemnitees” and each an “Indemnitee”) will be made solely
by the corresponding Party (the “Indemnified Party”). The Indemnified Party will
give the indemnifying Party (the “Indemnifying Party”) prompt written notice (an
“Indemnification Claim Notice”) of any Losses and any legal proceeding initiated
by a Third Party against the Indemnified Party as to which the Indemnified Party
intends to make a request for indemnification under Section 9.1 or 9.2, as
applicable; provided, however, that Indemnified Party’s failure or delay in
providing such notice shall not relieve the Indemnifying Party of its
indemnification obligation except to the extent the Indemnifying Party is
prejudiced thereby. Each Indemnification Claim Notice shall contain a
description of the claim and the nature and amount of such Loss (to the extent
that the nature and amount of such Loss are known at such time). Together with
the Indemnification Claim Notice, the Indemnified Party will furnish promptly to
the Indemnifying Party copies of all notices and documents (including court
papers) received by any Indemnitee in connection with the Third Party Claim.
9.3.2    Control of Defense. At its option, the Indemnifying Party may assume
the defense of any Third Party Claim subject to indemnification as provided for
in Section 9.1 or 9.2, as applicable, by giving written notice to the
Indemnified Party within thirty (30) days after the Indemnifying Party’s receipt
of an Indemnification Claim Notice. Upon assuming the defense of a Third Party
Claim, the Indemnifying Party may appoint as lead counsel in the defense of the
Third Party Claim any legal counsel it selects, and such Indemnifying Party
shall thereafter continue to defend such Third Party Claim in good faith. Should
the Indemnifying Party assume the defense of a Third Party Claim (and continue
to defend such Third Party Claim in good faith), the Indemnifying Party will not
be liable to the Indemnified Party or any other Indemnitee for any legal
expenses subsequently incurred by such Indemnified Party or other Indemnitee in
connection with the analysis, defense or settlement of the Third Party Claim,


34
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





unless the Indemnifying Party has failed to assume the defense and employ
counsel in accordance with this Section 9.3.
9.3.3    Right to Participate in Defense. Without limiting Section 9.3.2, any
Indemnitee will be entitled to participate in the defense of a Third Party Claim
for which it has sought indemnification hereunder and to employ counsel of its
choice for such purpose; provided, however, that such employment will be at the
Indemnitee’s own expense unless (i) the employment thereof has been specifically
authorized by the Indemnifying Party in writing, or (ii) the Indemnifying Party
has failed to assume the defense (or continue to defend such Third Party Claim
in good faith) and employ counsel in accordance with this Section 9.3, in which
case the Indemnified Party will be allowed to control the defense.
9.3.4    Settlement. With respect to any Losses relating solely to the payment
of money damages in connection with a Third Party Claim and that will not result
in the Indemnitee becoming subject to injunctive or other relief or otherwise
adversely affect the business of the Indemnitee in any manner, and as to which
the Indemnifying Party will have acknowledged in writing the obligation to
indemnify the Indemnitee hereunder, the Indemnifying Party will have the sole
right to consent to the entry of any judgment, enter into any settlement or
otherwise dispose of such Loss, on such terms as the Indemnifying Party, in its
reasonable discretion, will deem appropriate (provided, however, that such terms
shall include [*]), and will [*]. With respect to all other Losses in connection
with Third Party Claims, where the Indemnifying Party has assumed the defense of
the Third Party Claim in accordance with Section 9.3.2, the Indemnifying Party
will have authority to consent to the entry of any judgment, enter into any
settlement or otherwise dispose of such Loss, provided it obtains the prior
written consent of the Indemnified Party (which consent will be at the
Indemnified Party’s reasonable discretion). The Indemnifying Party that has
assumed the defense of (and continues to defend) the Third Party Claim in
accordance with Section 9.3.2 will not be liable for any settlement or other
disposition of a Loss by an Indemnitee that is reached without the written
consent of such Indemnifying Party. Regardless of whether the Indemnifying Party
chooses to defend or prosecute any Third Party Claim, no Indemnitee will admit
any liability with respect to, or settle, compromise or discharge, any Third
Party Claim without first offering to the Indemnifying Party the opportunity to
assume the defense of the Third Party Claim in accordance with Section 9.3.2.
9.3.5    Cooperation. If the Indemnifying Party chooses to defend or prosecute
any Third Party Claim, the Indemnified Party will, and will cause each other
Indemnitee to, cooperate in the defense or prosecution thereof and will furnish
such records, information and testimony, provide such witnesses and attend such
conferences, discovery proceedings, hearings, trials and appeals as may be
reasonably requested in connection with such Third Party Claim. Such cooperation
will include access during normal business hours afforded to the Indemnifying
Party to, and reasonable retention by the Indemnified Party of, records and
information that are reasonably relevant to such Third Party Claim, and making
Indemnitees and other employees and agents available on a mutually convenient
basis to provide additional information and explanation of any material provided
hereunder, and the Indemnifying Party will reimburse the Indemnified Party for
all its reasonable out-of-pocket expenses incurred in connection with such
cooperation.


35
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





9.3.6    Expenses of the Indemnified Party. Except as provided above, the
reasonable and verifiable costs and expenses, including fees and disbursements
of counsel, incurred by the Indemnitees in connection with any Third Party Claim
will be reimbursed on a calendar quarter basis by the Indemnifying Party,
without prejudice to the Indemnifying Party’s right to contest the Indemnitees
right to indemnification and subject to refund in the event the Indemnifying
Party is ultimately held not to be obligated to indemnify the Indemnitees.

9.4    Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
ANY CONSEQUENTIAL, INCIDENTAL, OR INDIRECT DAMAGES ARISING FROM OR RELATING TO
ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF
SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 9.4 IS
INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS
OF ANY PARTY UNDER SECTION 9.1 or 9.2, OR DAMAGES AVAILABLE FOR A PARTY’S BREACH
OF CONFIDENTIALITY OBLIGATIONS UNDER ARTICLE 10.

9.5    Insurance. Each Party shall (provided that Teijin shall be allowed to
self-insure) procure and maintain insurance, including clinical trials insurance
and product liability insurance, adequate to cover its obligations hereunder and
which is consistent with normal business practices of prudent companies
similarly situated at all times during which Abalo-SC is being clinically tested
in human subjects or commercially distributed or sold by such Party pursuant to
this Agreement. It is understood that such insurance shall not be construed to
create a limit of either Party’s liability with respect to its indemnification
obligations under this Article 9. Each Party shall provide the other Party with
written evidence of such insurance upon written request therefor. Each Party
shall provide the other Party with written notice at least thirty (30) days
prior to the cancellation, nonrenewal or material change in such insurance or
self-insurance which materially adversely affects the rights of the other Party
hereunder.

ARTICLE 10    
CONFIDENTIALITY

10.1    Confidential Information. As used in this Agreement, the term
“Confidential Information” means all information, whether it be written or oral,
including all production schedules, lines of products, volumes of business,
processes, new product developments, product designs, formulae, technical
information, laboratory data, clinical data, patent information, know-how, trade
secrets, financial and strategic information, marketing and promotional
information and data, and other material relating to any products, projects or
processes of one Party (the “Disclosing Party”) that is provided to, or
otherwise obtained by, the other Party (the “Receiving Party”) in connection
with this Agreement (including information exchanged prior to the Effective Date
in connection with the transactions set forth in this Agreement) and for the
avoidance of doubt shall include Joint Inventions. Notwithstanding the foregoing
sentence, Confidential Information shall not include any information or
materials that:
(a)    were already known to the Receiving Party (other than under an obligation
of confidentiality), at the time of disclosure by the Disclosing Party, to the
extent such Receiving Party has documentary evidence to that effect;


36
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





(b)    were generally available to the public or otherwise part of the public
domain at the time of disclosure thereof to the Receiving Party;
(c)    became generally available to the public or otherwise part of the public
domain after disclosure or development thereof, as the case may be, and other
than through any act or omission of a Party in breach of such Party’s
confidentiality obligations under this Agreement;
(d)    were disclosed to a Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the Disclosing Party
not to disclose such information to others; or
(e)    were independently discovered or developed by or on behalf of the
Receiving Party without the use of the Confidential Information belonging to the
other Party, to the extent such Receiving Party has documentary evidence to that
effect.

10.2    Confidentiality Obligations. Each of Teijin and Radius shall keep all
Confidential Information received from or on behalf of the other Party with the
same degree of care with which it maintains the confidentiality of its own
Confidential Information, but in all cases no less than a reasonable degree of
care. Neither Party shall use such Confidential Information for any purpose
other than in performance of its obligations or the exercise of its rights
pursuant to this Agreement or disclose the same to any other Person other than
to such of its and its Affiliates’ directors, managers, employees, independent
contractors, agents, consultants or sublicensees who have a need to know such
Confidential Information to implement the terms of this Agreement or enforce its
rights under this Agreement; provided, however, that a Receiving Party shall
advise any of its and its Affiliates’ directors, managers, employees,
independent contractors, agents, consultants or sublicensees who receives such
Confidential Information of the confidential nature thereof and of the
obligations contained in this Agreement relating thereto, and the Receiving
Party shall ensure (including, in the case of a Third Party, by means of a
written agreement with such Third Party having terms at least as protective as
those contained in this Article 10) that all such directors, managers,
employees, independent contractors, agents, consultants or sublicensees comply
with such obligations. Upon termination of this Agreement, the Receiving Party
shall return or destroy all documents, tapes or other media containing
Confidential Information of the Disclosing Party that remain in the possession
of the Receiving Party or its directors, managers, employees, independent
contractors, agents, consultants or sublicensees, except that the Receiving
Party may keep one copy of the Confidential Information in the legal department
files of the Receiving Party, solely for archival purposes. Such archival copy
shall be deemed to be the property of the Disclosing Party, and shall continue
to be subject to the provisions of this Article 10. It is understood that
receipt of Confidential Information under this Agreement will not limit the
Receiving Party from assigning its employees to any particular job or task in
any way it may choose, subject to the terms and conditions of this Agreement.

10.3    Permitted Disclosure and Use. Notwithstanding Section 10.2, either Party
may disclose Confidential Information belonging to the other Party only to the
extent such disclosure is reasonably necessary to: (a) comply with or enforce
any of the provisions of this Agreement;


37
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





(b) comply with applicable Law; and (c) obtain or maintain Regulatory Approval
of (i) Abalo-SC in Japan (in the case of Teijin); or (ii) Abalo-SC and any other
Licensed Product outside Japan (in the case of Radius), to the extent such
disclosure is made to a Governmental Authority. If a Party deems it necessary to
disclose Confidential Information of the other Party pursuant to this Section
10.3, such Party shall give reasonable advance written notice of such disclosure
to the other Party to permit such other Party sufficient opportunity to object
to such disclosure or to take measures to ensure confidential treatment of such
information, including seeking a protective order or other appropriate remedy.
Either Party may also disclose Confidential Information belonging to the other
Party related to Abalo-SC to Ipsen if required pursuant to the Existing Radius
Agreement or Existing Teijin Agreement (as applicable). Notwithstanding Section
10.2, either Party may disclose Confidential Information belonging to the other
Party to Third Parties who have a need to know such Confidential Information in
connection with (1) the Development or Commercialization of Abalo-SC and
Licensed Product (as applicable) by such Party (in the case of Radius, outside
Japan or in Japan, in the case of Teijin) or (2) a financing or strategic
transaction (provided, that, in each case of (1) and (2), such Third Parties are
bound by written agreements having terms at least as protective as those
contained in this Article 10 with respect to keeping such Confidential
Information confidential).

10.4    Notification. The Receiving Party shall notify the Disclosing Party
promptly in writing upon discovery of any unauthorized use or disclosure of the
Disclosing Party’s Confidential Information, and will cooperate with the
Disclosing Party in any reasonably requested fashion to assist the Disclosing
Party to regain possession of such Confidential Information and to prevent its
further unauthorized use or disclosure.

10.5    Publicity; Filing of this Agreement.
10.5.1    Publicity. Radius intends to issue a press release in connection with
the transactions under this Agreement and will provide a draft of such release
to Teijin for prior review and comment and consider in good faith any comments
regarding the draft press release made by Teijin. Except as otherwise provided
in this Section 10.5, each Party shall maintain the confidentiality of all
provisions of this Agreement, and, without the prior written consent of the
other Party, which consent shall not be unreasonably withheld, neither Party nor
its respective Affiliates shall make any press release or other public
announcement of, or otherwise disclose, the provisions of this Agreement to any
Third Party, except for: (i) disclosure to those of its directors, officers,
employees, accountants, attorneys, underwriters, lenders and other financing
sources, potential strategic partners, advisors, agents and sublicensees whose
duties reasonably require them to have access to this Agreement, provided that
such directors, officers, employees, accountants, attorneys, underwriters,
lenders and other financing sources, advisors, agents, potential strategic
partners or sublicensees are required to maintain the confidentiality of this
Agreement, (ii) disclosures required by Nasdaq regulation or any listing
agreement with a national securities exchange or in the case of Teijin the rules
of the Tokyo Stock Exchange or other exchange on which Teijin’s securities are
or may be listed or traded, in which case the disclosing Party shall provide the
non-disclosing Party with at least forty eight (48) hours’ advance written
notice unless otherwise not practicable, but in any event no later than the time
the disclosure required by such Nasdaq regulation or listing agreement is made,
(iii) disclosures


38
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





as may be required by Law, in which case the disclosing Party shall provide the
non-disclosing Party with prompt advance written notice of such disclosure and
cooperate with the non-disclosing Party to seek a protective order or other
appropriate remedy, including a request for confidential treatment in the case
of a filing with the U.S. Securities and Exchange Commission, (iv) the report on
Form 8-K, which may be filed by Radius or an Affiliate of Radius setting forth
the press release referred to above, and/or this Agreement in redacted form as
provided in Section 10.5.2, (v) disclosures that are consistent with or
complementary to those described in clause (iv) but which do not contain any
Confidential Information of the other Party; and (vi) other disclosures for
which consent has previously been given. A Party may publicly disclose without
regard to the preceding requirements of this Section 10.5 any information that
was previously publicly disclosed pursuant to this Section 10.5.
10.5.2    Redacted Agreement. The Parties acknowledge that either or both
Parties may be obligated to file a copy of this Agreement with the U.S.
Securities and Exchange Commission or other Governmental Authorities. Each Party
shall be entitled to make such a required filing; provided, that it initially
file a redacted copy of this Agreement approved by both Parties (“Redacted
Agreement”) and requests confidential treatment of the terms redacted from this
Agreement for a reasonable period of time. In the event of any such filing, each
Party shall (i) permit the other Party to review and comment upon such request
for confidential treatment and any subsequent correspondence with respect
thereto at least [*] ([*]) business days in advance of its submission to the
U.S. Securities and Exchange Commission or such other Governmental Authorities,
(ii) reasonably consider and incorporate the other Party’s comments thereon to
the extent consistent with the then-current legal requirements governing
redaction of information from material agreements that must be publicly filed,
(iii) promptly deliver to the other Party any written correspondence received by
it or its representatives from such Governmental Authority, if any, with respect
to such confidential treatment request and promptly advise the other Party of
any other communications between it or its representatives with such
Governmental Authority with respect to such confidential treatment request, (iv)
upon the written request of the other Party, request an appropriate extension of
the term of the confidential treatment period, where available and (v) if such
Governmental Authority requests any changes to the redactions set forth in the
Redacted Agreement, use commercially reasonable efforts to support the
redactions in the Redacted Agreement as originally filed (to the extent
consistent with the then-current legal requirements governing redaction of
information from material agreements that must be publicly filed) and, to the
extent reasonably practicable, not agree to any changes to the Redacted
Agreement without first discussing such changes with the other Party and taking
the other Party’s comments into consideration when deciding whether to agree to
such changes. Each Party shall be responsible for its own legal and other
external costs in connection with any such filing, registration or notification.

10.6    Use of Names. Except as otherwise set forth in this Agreement, neither
Party shall use the name of the other Party in relation to this transaction in
any public announcement, press release or other public document without the
prior written consent of such other Party, which consent shall not be
unreasonably withheld; provided, however, that subject to Section 10.5, either
Party may use the name of the other Party in any document filed with any
Regulatory Authority, including the FDA, EMA, PMDA and the U.S. Securities and
Exchange Commission.


39
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------






10.7    Publications. Teijin acknowledges and agrees that before it makes any
Publication of any Regulatory Data or Regulatory Materials (including any such
data and materials generated from any preclinical and clinical trials commenced
as of the Effective Date) of Radius, which are the subject of the right of
reference granted to Teijin under Section 2.1.3: (i) it shall provide a copy of
the proposed text of such Publication to Radius, and Radius shall have at least
[*] ([*]) business days to review the proposed Publication and to provide
comments to Teijin, (ii) Teijin shall incorporate all comments and proposed
changes requested by Radius in any such Publication, (iii) Teijin shall remove
any Confidential Information of Radius, as may be requested by Radius, (iv)
Teijin shall provide appropriate attribution to Radius and designate authorship
to Radius at a level commensurate with Radius’ contribution in accordance with
prevailing standards for authorship of scientific publications, and (v) Radius
shall have final approval over any such Publication.

10.8    Survival. The obligations and prohibitions contained in this Article 10
as they apply to Confidential Information shall survive the expiration or
termination of this Agreement for a period of ten (10) years.

ARTICLE 11    
TERM AND TERMINATION

11.1    Term. This Agreement shall become effective on the Effective Date and,
unless earlier terminated pursuant to this Article 11, shall remain in effect
until the expiration of the Royalty Term in Japan (the “Term”).

11.2    Termination for Breach. Either Party may, without prejudice to any other
remedies available to it at law or in equity, terminate this Agreement upon
written notice to the other Party in the event that the other Party (the
“Breaching Party”) shall have materially breached or defaulted in the
performance of its obligations under this Agreement. The Breaching Party shall
have sixty (60) days (thirty (30) days in the event of payment) after written
notice thereof was provided to the Breaching Party by the non-breaching Party to
remedy such default. Unless the Breaching Party has cured any such breach or
default prior to the expiration of such sixty (60) day period (thirty (30) days
in the event of payment), such termination shall become effective upon the end
of the sixty (60) day period (thirty (30) days in the event of payment). In the
event of any dispute as to whether or not a material breach has been committed
under this Section 11.2, the matter shall be submitted to and finally resolved
by arbitration in accordance with Section 13.3 (provided, however, that referral
to the Executive Officers shall not be applicable, and the time period for a
decision under Section 13.3 shall be three (3) months following selection of the
arbitrators).

11.3    Termination as a Result of Bankruptcy. Each Party shall have the right
to terminate this Agreement upon written notice as a result of the filing or
institution of bankruptcy, reorganization, liquidation or receivership
proceedings, or upon an assignment of a substantial portion of the assets for
the benefit of creditors by the other Party; provided, that such termination
shall not be effective if such proceeding is dismissed within ninety (90) days
after the filing thereof.


40
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------






11.4    Termination for Safety, Efficacy or Economic Hardship. Teijin shall have
the right to terminate this Agreement upon sixty (60) days prior written notice
to Radius if (a) Teijin reasonably believes that Abalo-SC cannot reasonably be
Developed or Commercialized or Teijin cannot continue to Commercialize Abalo-SC
due to reasons of safety, efficacy, pharma-economics, economic hardship and/or
marketability and provides documentation to Radius that supports such
determination and (b) Teijin permanently abandons the Development and
Commercialization of Abalo-SC.

ARTICLE 12    
EFFECTS OF TERMINATION

12.1    Effects of Termination for Breach and Bankruptcy. Without limiting any
other legal or equitable remedies that a Party may have, if either Party
terminates this Agreement pursuant to Sections 11.2 or 11.3, except as otherwise
expressly provided in this Agreement, all rights and licenses granted by each
Party to the other Party hereunder shall immediately terminate and be of no
further force and effect.

12.2    Effects of Termination for Safety, Efficacy or Economic Hardship.
Without limiting any other legal or equitable remedies that a Party may have, if
Teijin terminates this Agreement pursuant to Section 11.4, except as otherwise
expressly provided in this Agreement:
12.2.1    all rights and licenses granted by Radius to Teijin hereunder shall
immediately terminate and be of no further force and effect;
12.2.2    Teijin shall, and hereby does effective as of the effective date of
termination, assign to Radius all of its right, title, and interest in and to
all Regulatory Materials (including any Regulatory Approvals), Joint Inventions,
Joint Patent Rights, Teijin Patent Rights and Teijin Know-How solely related to
Abalo-SC then owned by Teijin or any of its Affiliates, and shall cause any and
all Sublicensees to assign to Radius any such Regulatory Materials then owned by
such Sublicensees;
12.2.3    Teijin shall, and hereby does effective as of the effective date of
termination, grant Radius an exclusive license and right of reference, with the
right to grant multiple tiers of sublicenses and further rights of reference,
under all Regulatory Materials (including any Regulatory Approvals), Joint
Inventions, Joint Patent Rights, Teijin Patent Rights and Teijin Know-How then
owned or Controlled by Teijin or any of its Affiliates or Sublicensees that are
not assigned to Radius pursuant to clause 12.2.2 above that are necessary or
useful for Radius or any of its Affiliates or sublicensees to Develop, make,
have made, use, sell, have sold, offer to sell, import or Commercialize Licensed
Product anywhere in the world, for which Radius shall pay Teijin a [*] royalty
[*] commencing when Teijin sends notice of termination to Radius pursuant to
Section 11.4; and
12.2.4    upon Radius’s written request within thirty (30) days following such
termination, unless prohibited by the applicable Regulatory Authority, Teijin
shall transition any on-going clinical trials covering Abalo-SC conducted by or
on behalf of Teijin to Radius.


41
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------






12.3    Expiration. Upon expiration of this Agreement pursuant to Section 11.1,
all rights and licenses granted to (i) Teijin under Section 2.1 shall become
fully-paid, perpetual, royalty-free licenses or sublicenses (as applicable),
with the right for Teijin to grant multiple tiers of sublicenses and (ii) Radius
under Section 2.2 shall become fully-paid, perpetual and irrevocable, licenses
or sublicenses (as applicable), with the right for Radius to grant multiple
tiers of sublicenses.

12.4    Accrued Rights. Termination or expiration of this Agreement for any
reason will be without prejudice to any rights that will have accrued to the
benefit of a Party prior to the effective date of such termination. Such
termination will not relieve a Party from obligations that are expressly
indicated to survive the termination or expiration of this Agreement.

12.5    Survival. Notwithstanding anything to the contrary contained herein, the
following provisions shall survive any expiration or termination of this
Agreement: Section 6.8, Section 6.9 (for the time period set forth therein),
Section 7.1, Article 9, Article 10 (for the time period set forth in Section
10.8), Article 12, Article 13 (with respect to disputes for which notice was
given during the Term), Section 14.1, Section 14.3, Section 14.4, Section 14.7,
Section 14.8, and Section 14.10. Except as set forth in this ‎Article 12 or
otherwise expressly set forth herein, upon termination or expiration of this
Agreement all other rights and obligations of the Parties shall cease.

12.6    Rights in Bankruptcy. All rights and licenses granted under or pursuant
to this Agreement by Radius and Teijin are, and shall otherwise be deemed to be,
for purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of right to
“intellectual property” as defined under Section 101 of the U.S. Bankruptcy
Code. The Parties agree that each Party, as licensee of certain rights under
this Agreement, shall retain and may fully exercise all of its rights and
elections under the U.S. Bankruptcy Code.

ARTICLE 13    
DISPUTE RESOLUTION

13.1    Disputes. The Parties recognize that, from time to time during the Term,
disputes may arise as to certain matters which relate to either Party’s rights
and/or obligations hereunder. It is the objective of the Parties to establish
procedures to facilitate the resolution of disputes arising under this Agreement
in an expedient manner by mutual cooperation and without resort to litigation.
To accomplish this objective, the Parties agree to follow the procedures set
forth in this Article 13 to resolve any controversy or claim arising out of,
relating to or in connection with any provision of this Agreement (other than a
dispute addressed in Section 3.4, except a dispute as to whether a dispute
should be resolved pursuant to Section 3.4 by Teijin or Radius).

13.2    Arising Between the Parties. With respect to all disputes arising
between the Parties and not from the JSC, including any alleged failure to
perform, or breach, of this Agreement, or any issue relating to the
interpretation or application of this Agreement, if the Parties are unable to
resolve such dispute within thirty (30) days after such dispute is first
identified by either Party in writing to the other, the Parties shall refer such
dispute to the Chief


42
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





Executive Officers of each of the Parties, or a designee from senior management
with decision making authority (the Chief Executive Officer or such designee,
the “Executive Officer”) for attempted resolution by good-faith negotiations
within thirty (30) days after such notice is received.

13.3    Dispute Resolution. If the Executive Officers are not able to resolve
such dispute referred to them under Section 13.2 within such thirty (30) day
period, then either Party shall have right to refer such dispute for binding
arbitration under the Rules of Arbitration of the International Chamber of
Commerce (“ICC”). The arbitration will be heard and determined by three (3)
arbitrators who are retired judges or attorneys with at least ten (10) years of
experience in the pharmaceutical and biotechnology industry, each of whom will
be a neutral. Each Party will appoint one arbitrator and the third arbitrator
will be selected by the two Party-appointed arbitrators, or, failing agreement
within thirty (30) days following the date of receipt by the respondent of the
claim, by ICC. Such arbitration will take place in San Francisco, CA. Unless the
Parties otherwise agree, (i) the arbitrators shall apply the International Bar
Association Rules on the Taking of Evidence in International Commercial
Arbitration and (ii) the arbitrators shall not have the power to appoint
experts. The arbitrators shall not issue any award, grant any relied or take any
action that is prohibited by or inconsistent with the terms of this Agreement
and shall not, under any circumstances, award punitive or exemplary damages. A
written decision shall be rendered by the arbitrators following a full
comprehensive hearing, no later than twelve (12) months following the selection
of the arbitrators as provided for in this Section 13.3. The arbitration award
so given will be a final and binding determination of the dispute, will be fully
enforceable in any court of competent jurisdiction, and will not include any
damages expressly prohibited by Section 9.4. Fees, costs and expenses of
arbitration are to be divided by the Parties in the following manner: Radius
will pay for the arbitrator it chooses, Teijin will pay for the arbitrator it
chooses, and the Parties will share payment for the third arbitrator. Except in
a proceeding to enforce the results of the arbitration or as otherwise required
by Law, neither Party nor any arbitrator may disclose the existence, content or
results of any arbitration hereunder without the prior written agreement of both
Parties.

ARTICLE 14    
MISCELLANEOUS

14.1    Entire Agreement; Amendment. This Agreement, including the Schedules
hereto, sets forth the complete, final and exclusive agreement and all the
covenants, promises, agreements, warranties, representations, conditions and
understandings between the Parties hereto with respect to the subject matter
hereof and supersedes, as of the Effective Date, all prior agreements and
understandings between the Parties with respect to the subject matter hereof. No
subsequent alteration, amendment, change or addition to this Agreement shall be
binding upon the Parties unless reduced to writing and signed by an authorized
representative of each Party.

14.2    Force Majeure. If the performance of any part of this Agreement by
either Party, or of any obligation under this Agreement, is prevented,
restricted, interfered with or delayed by reason of a Force Majeure event
affecting the Party liable to perform, unless conclusive evidence to the
contrary is provided, the Party so affected shall, upon giving written notice to
the other


43
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





Party, be excused from such performance to the extent of such Force Majeure
event; provided, that the affected Party shall use its commercially reasonable
efforts to avoid or remove such causes of nonperformance and shall continue
performance with the utmost dispatch whenever such Force Majeure event ceases.
When such circumstances arise, the Parties shall discuss what, if any,
modification of the terms of this Agreement may be required in order to arrive
at an equitable solution. Notwithstanding the foregoing, a Party shall not be
excused from making payments owed hereunder because of Force Majeure event
affecting such Party.

14.3    Notices. Any notice required or permitted to be given under this
Agreement shall be in writing, shall specifically refer to this Agreement, and
shall be addressed to the appropriate Party at the address specified below or
such other address as may be specified by such Party in writing in accordance
with this Section 14.3, and shall be deemed to have been given for all purposes
(i) when delivered, if hand-delivered or sent by facsimile on a business day,
(ii) on the next business day if sent by a reputable international overnight
courier service, or (iii) five (5) business days after mailing, if mailed by
first-class certified or registered airmail, postage prepaid, return receipt
requested. Unless otherwise specified in writing, the mailing addresses of the
Parties shall be as described below:
If to Radius:         Radius Health, Inc.
950 Winter Street
Waltham, Massachusetts 02451
Attention: Chief Executive Officer
Fax: X-XXX-XXX-XXXX


With a copy to:     Radius Health, Inc.
950 Winter Street
Waltham, Massachusetts 02451
Attention: General Counsel
Fax: X-XXX-XXX-XXXX
 
With a copy to:
Morgan, Lewis & Bockius LLP
    502 Carnegie Center

Princeton, New Jersey 08540
Attn: XXXXXXX XX XXXXXXX
Fax: X-XXX-XXX-XXXX


If to Teijin:
Teijin Pharma Limited
    2-1, Kasumigaseki 3-chome
    Chiyoda-ku, Tokyo 100-8585, Japan

Attention:    General Manager,     Global Pharmaceutical
Business Promotion Department
Fax: XX-X-XXXX-XXXX


With a copy to:
Squire, Patton Boggs (US) LLP

Ebisu Prime Square Tower, 16/F


44
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





1-1-39 Hiroo, Shibuya-ku
Tokyo 150-0012, Japan
Attn: XXXXXXX XX XXXXXXXX
Fax: XX-X-XXXX-XXXX



14.4    No Strict Construction; Interpretation. This Agreement has been prepared
jointly and shall not be strictly construed against either Party. Ambiguities,
if any, in this Agreement shall not be construed against any Party, irrespective
of which Party may be deemed to have authored the ambiguous provision. The
headings of each Article and Section in this Agreement have been inserted for
convenience of reference only and are not intended to limit or expand on the
meaning of the language contained in the particular Article or Section.

14.5    Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other,
except that (i) a Party may without the other Party’s consent make such an
assignment (A) to an Affiliate, (B) to a successor to all or substantially all
of its business to which this Agreement relates, whether in a merger, sale of
stock, sale of assets or other transaction (provided that any assignment by
Teijin to Ipsen shall require Radius’s prior written consent), or (C) in part to
a financing source. Any permitted assignment shall be binding on the successors
of the assigning Party. Any assignment or attempted assignment by either Party
in violation of the terms of this Section 14.5 shall be null, void and of no
legal effect.



14.6    Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to perform all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

14.7    Severability. If any one or more of the provisions of this Agreement are
held to be invalid or unenforceable by any court of competent jurisdiction from
which no appeal can be or is taken, such provision or provisions shall be
considered severed from this Agreement and shall not serve to invalidate any
remaining provisions hereof. The Parties shall make a good-faith effort to
replace any invalid or unenforceable provision with a valid and enforceable one
such that the objectives contemplated by the Parties when entering this
Agreement may be realized.

14.8    No Waiver. Any delay in enforcing a Party’s rights under this Agreement
or any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement, except with respect to an express written and signed waiver relating
to a particular matter for a particular period of time.

14.9    Independent Contractors. Each Party shall act solely as an independent
contractor, and nothing in this Agreement shall be construed to give either
Party the power or authority to act for, bind, or commit the other Party in any
way. Nothing herein shall be construed to create the relationship of partners,
principal and agent, or joint-venture partners between the Parties.


45
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------






14.10    English Language; Governing Law. This Agreement was prepared in the
English language, which language shall govern the interpretation of, and any
dispute regarding, the terms of this Agreement. All notices, reports and other
documents contemplated by this Agreement to be delivered by a Party to the other
Party shall be in the English language. This Agreement and all disputes arising
out of or related to this Agreement or any breach hereof shall be governed by
and construed under the laws of the State of New York, without giving effect to
any choice of law principles that would require the application of the laws of a
different jurisdiction.

14.11    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but which together shall constitute one and
the same instrument. A facsimile or a portable document format (PDF) copy of
this Agreement, including the signature pages, will be deemed an original.
[Signature Page Immediately Follows]



IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
authorized representatives as of the Effective Date.
RADIUS HEALTH, INC.


By: /s/ Robert E. Ward   


Name: Robert E. Ward


Title: President & CEO
TEIJIN LIMITED


By: /s/ Akihisa Nabeshima   


Name: Akihisa Nabeshima


Title: Teijin Group Executive Officer
   General Manager, Healthcare Business Group











46
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------










SCHEDULE 1.44


RADIUS PATENT RIGHTS* 


SECTION A


Title: A stable composition comprising a bone anabolic protein, namely a PTHrP
analogue and uses thereof
Application #: 2009531434
Japan Patent Number: 5375611
Filing date: 2007-10-03
Publication#: 2010-505835
Grant date: 2013-10-04




SECTION B


Title: A stable composition comprising a bone anabolic protein, namely a PTHrP
analogue and uses thereof
Application #: 2009531434
Japan Patent Number: 5375611
Filing date: 2007-10-03
Publication#: 2010-505835
Grant date: 2013-10-04


And the issued foreign counterparts of the foregoing with the Patent numbers
specified below:


AU2007322334; AU2012201490 (Australia)
CN101578093; CN102274492 (China)
EP2957278 (Europe, including the patents of all designated states)
IL197926 (Israel)
KR1512377 (Korea)
MX303348 (Mexico)
NZ576682 (New Zealand)
RU2506070 (Russia)
SG151061; 175580 (Singapore)
UA98776 (Ukraine)
US7803770; US8148333; US8748382 (USA)




* Notwithstanding anything to the contrary in this Agreement, Radius Patent
Rights shall include only any right, title and interest in the Radius Patent
Rights owned by Radius and shall exclude any right, title and interest in the
Radius Patent Rights owned by any joint owner.


 
 
 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

